 Case 18-31185     Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42     Desc Main
                             Document     Page 1 of 104


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

         In re:                            Chapter 11

         Harlow N. Higinbotham,            Bankruptcy No. 18-31185

                            Debtor.        Honorable LaShonda A. Hunt


                           NOTICE OF MOTION
                  AND OBJECTION TO DEBTOR’S EXEMPTIONS
     Please take notice that, on February 21, 2019, at 10:00 a.m., or as soon
thereafter as counsel may be heard, the undersigned shall appear before the
Honorable LaShonda A. Hunt, United States Bankruptcy Judge for the Northern
District of Illinois, in Courtroom 719 of the United States Courthouse, at 219 South
Dearborn Street, Chicago, Illinois, to present the Amended Motion of Wipaporn
Teekhungam and the Parties’ Minor Children to (a) Set Hearing on
Objection to Exemptions, (b) Set Briefing Schedule, and (c) Set Discovery
Schedule, and Amended Objection to the Debtor’s Objections, a copy of
which is included herewith and served upon you, at which time and place you may
appear.

Dated: February 11, 2019                     Wipaporn Teekhungam, A.H, a
                                             minor, A.H., a minor, and A.H., a
                                             minor
                                             By: /s/ William J. Factor
                                             One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




     {00133072}
  Case 18-31185      Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42     Desc Main
                               Document     Page 2 of 104


                              CERTIFICATE OF SERVICE
       I, William J. Factor, an attorney, hereby certify that on February 11, 2019,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Motion and the accompanying Motion to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the Service List below and by U.S. mail on all other
persons identified on the Service List.

                                                /s/ William J. Factor
                                     SERVICE LIST
Registrants
(Service via ECF)

Bianca E. Ciarroni            bciarroni@freeborn.com, bkdocketing@freeborn.com

Michael K. Desmond            mdesmond@fslegal.com, dorisbay@fslegal.com

Deborah K. Ebner              dkebner@deborahebnerlaw.com,
                              webmaster@debnertrustee.com,
                              lizd@deborahebnerlaw.com

William J. Factor             wfactor@wfactorlaw.com, wfactorlaw@gmail.com,
                              bharlow@wfactorlaw.com, wfactor@ecf.inforuptcy.com,
                              wfactormyecfmail@gmail.com,
                              factorwr43923@notify.bestcase.com

Shira R. Isenberg             sisenberg@freeborn.com, bkdocketing@freeborn.com.
                              jhazdra@ecf.inforuptcy.com

Patrick S. Layng              USTPRegion11.ES.ECF@usdoj.gov

Jeffrey K. Paulsen            jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com,
                              jpaulsen@ecf.inforuptcy.com

Nathan Q. Rugg                Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com

Gregory K. Stern              greg@gregstern.com, steve_horvath@ilnb.uscourts.gov




{00133072}                                —2—
  Case 18-31185    Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                             Document     Page 3 of 104


Non-Registrants
(Service via U.S. Mail)
 Harlow N. Higinbotham                    American Express
 RD No. 2                                 PO Box 981537
 2002 East Cass St.                       El Paso, TX 79998
 Joliet, IL 60432

 Harlow N. Higinbotham                    Casale Reporting Service Inc.
 1500 N. Lake Shore Dr.                   33 N. Dearborn St.
 Unit 13-C                                Suite 1506
 Chicago, IL 60610                        Chicago, IL 60602

 Beerman LLP
 161 N. Clark St.
 Suite 3000
 Chicago, IL 60601

 Chase Card                               Citicards
 PO Box 15298                             PO Box 6241
 Wilmington, DE 19850                     Sioux Falls, SD 57117

 Discover Financial Services LLC          E.D. Higinbotham Trust
 PO Box 15316                             1500 N. Lake Shore Dr.
 Wilmington, DE 19850                     Unit 13-C
                                          Chicago, IL 60610

 Fox Rothschild LLP                       H.N. Higinbotham Trust
 321 N. Clark St.                         1500 N. Lake Shore Dr.
 Suite 800                                Unit 13-C
 Chicago, IL 60654                        Chicago, IL 60610

 McDermott Will & Emery                   Susan S. Higinbotham
 444 W. Lake St.                          RD No. 2
 Suite 4000                               2002 E. Cass St.
 Chicago, IL 60606                        Joliet, IL 60432

 Tileke & Gibbins                         Wentzel Law Offices
 1011 Rama 3 Road                         77 W. Washington St.
 Chongnonsi, Yannawa                      Suite 2100
 Bangkok, Thailand 10120                  Chicago, IL 60602




{00133072}                            —3—
  Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                            Document     Page 4 of 104




{00133072}                           —4—
    Case 18-31185         Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42      Desc Main
                                    Document     Page 5 of 104


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

           In re:                                 Chapter 11

           Harlow N. Higinbotham,                 Bankruptcy No. 18-31185

                                   Debtor.        Honorable LaShonda A. Hunt


              AMENDED MOTION OF WIPAPORN TEEKHUNGAM AND
             THE PARTIES’ MINOR CHILDREN TO (A) SET HEARING ON
                  OBJECTION TO EXEMPTIONS, (B) SET BRIEFING
              SCHEDULE, AND (C) SET DISCOVERY SCHEDULES, AND
              AMENDED OBJECTION TO THE DEBTOR’S EXEMPTIONS
       Through this amended objection and motion, Wipaporn Teekhungam and the
parties’ eleven-year-old triplets, A.H., A.H., and A.H. (“Movants”), ask the Court to
enter an Order disallowing the Debtor’s exemption of certain property: the Joliet
Property, and the Northern Trust Margin Account (the “Non-Exempt Property).
The Movants also ask the Court to disallow the Debtor’s exemption of life insurance
policies, an annuity, an IRA, a supplemental savings and investment plan, and a
401(k) account (the “Additional Information Property”) pending additional
information that will enable the Movants to examine whether the Additional
Information Property truly is exempt under applicable law.1 Movants also request




1   Section 522(l) of the Bankruptcy Code provides:
                    The debtor shall file a list of property that the debtor
                    claims is exempt under Subsection (b) of this Section. If
                    the debtor does not file such a list, a dependent of the
                    debtor may file such a list, or may claim property of the
                    estate on behalf of the debtor. Unless a party in interest
                    objects, the property claimed as exempt on such list is
                    exempt.



       {00133072}
    Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42     Desc Main
                               Document     Page 6 of 104



a hearing on any issue the Debtor raises in opposition to this Objection to the
Debtor’s exemptions and that the Court set a briefing and discovery schedule.2


                                  1. JURISDICTION.

       This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and
1334, and Local Rule 40.3.1(a) of the United States District Court for the Northern
District of Illinois. Venue of the above-captioned case (the “Case”) and of this
motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core
proceeding within the meaning of 28 U.S.C. §§ 157(b)(1) and (b)(2)(A).


                                  2. BACKGROUND.

       The Movants filed a motion for stay relief and a motion to dismiss the Case,
each of which explained the Debtor’s efforts to render himself judgment proof
against the claims of the Movants. At least one court already has adjudged this to
be the Debtor’s obsession over the last decade. After a lengthy trial, Judge Jeanne
Cleveland Bernstein of the Cook County Circuit Court (the “State Court”) found
the Debtor engaged in “an ‘illusory’ course of conduct designed to remove all of his
assets from himself and transfer them to his wife, Susan” as part of “an effort to
reduce his ability to pay child support.” The scheme between the Debtor and his
wife also is evident in their joint efforts to claim as exempt certain property that
does not merit that designation, as explained below.

2.1. The Debtor and his spouse engaged in a long-running scheme to make him
     judgment proof.

       Although the scheme hatched by the Debtor and his wife is long and detailed,
much of it has already been presented to the Court through the Movant’s motions


2 Bankruptcy Rule 4002(c) provides that “In any hearing under this rule, the
objecting party has the burden of proving that the exemptions are not properly
claimed. After hearing on notice, the court shall determine the issues presented by
the objections.”

{00133072}                               —2—
    Case 18-31185      Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                                 Document     Page 7 of 104



for stay relief and to dismiss, which are incorporated herein by this reference
thereto. For present purposes, it suffices to note that this Case arises out of a long-
running, multi-continental dispute over the failure of Harlow N. Higinbotham (the
“Debtor”) to pay child support to the Movants. The Debtor and Teekhungam met in
Thailand in 2001, while the Debtor was married to Susan Higinbotham. The Debtor
and Teekhungam continued their relationship, eventually undergoing IVF
treatment and having their triplet sons on November 5, 2008. The Debtor provided
financial support for Teekhungam and the children during this period.

       The Debtor attempted to keep Teekhungam and the children a secret from his
wife, but on or about September 6, 2009, she learned about them. Immediately
after the Debtor’s wife’s discovery of the children, the Debtor and his wife then
concocted a decade-long scheme to deprive the Movants of the financial support to
which they were entitled. Among other things, the Debtor transferred a house in
Joliet (estimated to be worth almost $4 million) that he owned solely in his name
into tenancy by the entirety via a quit claim deed recorded September 28, 2009, just
weeks after his wife learned of the Movants’ existence. He now claims that house is
exempt from creditors. He also gifted half his shares in a multi-million-dollar
Chicago cooperative to her in February 2011. And he executed fake promissory
notes in her favor,3 purported to transfer millions of dollars to her and to give her
all of his property.

       For example, the Debtor and his wife signed a handwritten document dated
September 16, 2011, which purported to gift all of the Debtor’s property to his wife:
“I hereby grant to Susan S. Higinbotham, my wife, all of my worldly possessions, in
consideration of her countless hours of devotion to me and our family and her


3In a “promissory note” dated September 27, 2009, the Debtor promised to pay his
wife $4 million, at 15% interest, on demand, collateralized by “all of my art, stamps,
coins, jewelry, and other tangible assets owned by me as well as 10,000 shares of
ITW and future bonus income.”


{00133072}                                —3—
  Case 18-31185     Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42      Desc Main
                               Document     Page 8 of 104



commitment to our marriage now and forever.” In another example, although his
wife is not an attorney, the Debtor signed a handwritten document dated April 8,
2013, in which he issued her a promissory note for $10 million to “acknowledge the
services that you have been rendering to me on various legal matters of great
import to my reputation and future.” The $10 million bore no relationship to
anything relevant and instead was just “a number [Ms. Higinbotham] suggested
and [the Debtor] agreed with.” Tr. of § 341 Meeting at 24:21–24, a copy of which is
attached as Exhibit A. No money changed hands. Id. at 24:25–25:4. Based upon the
foregoing, the Debtor purported to transfer more than $2.7 million in cash to his
wife over the past nine years. Of that, he transferred about $2.2 million after
supposedly transferring “all his worldly possessions” to her in September 2011.

       The Debtor continued his charade in the State Court proceeding in which
Judge Bernstein was trying to establish the Debtor’s child support obligations.
There, he submitted a financial affidavit that was supposed to fully disclose all his
assets, but instead listed only 10% of many assets’ values. He diluted the values in
this way because, he claimed, his wife “owned” the other 90% of those assets. To
compound this misrepresentation, the Debtor also listed debts supposedly owed to
his wife, effectively double counting these illusory obligations. That affidavit is the
subject of pending sanctions motions in the State Court.

2.2. The State Court entered a judgment against the Debtor and the Debtor filed
     for bankruptcy to forestall enforcement of that judgment.

       In June and August 2018, after years of litigation, Judge Bernstein held a trial
on modification of the child support obligation the Debtor owed the Movants. On
September 14, 2018, Judge Bernstein entered a judgment in favor of the Movants
and against the Debtor. Among other things, Judge Bernstein made extensive
findings about the Debtor’s misconduct over the years, and ordered him to pay
$11,000 in support each month for each of the children and to fund a $1.5 million
trust for each of the children. On November 5, 2018, Judge Bernstein fixed the


{00133072}                               —4—
    Case 18-31185    Doc 97      Filed 02/11/19 Entered 02/11/19 17:39:42      Desc Main
                                  Document     Page 9 of 104



amount of the past-due child support at $1,979,972.09, entered a money judgment
against the Debtor, and provided a mechanism for enforcement of the judgment
through the previously appointed receiver.

        The Debtor filed this Case hours after entry of the November 5 order, with a
stated purpose of staying that order. Four days later, the Movants filed a motion for
stay relief (ECF No. 10), seeking to terminate the stay with respect to the State
Court proceeding. That motion was granted in part.4

2.3. The Debtor’s exemptions are unsustainable.

        On November 19, 2018, the Debtor filed his Schedules, including Schedule C.
Schedule C was amended on December 10, 2018 and on January 10, 2019.5 A true
and correct copy of the amended Schedule C is attached hereto and incorporated
herein as Exhibit B.

        The version of Schedule C the Debtor filed on January 10, 2019, endeavors to
exempt the property listed in the below chart, which reports the designated value of
the property, the amount of the exemption, the applicable statutory basis for the
exemption, and the basis for the Movants’ objection:
     Description   Amount of       Statutory Basis for      Value of           Basis for
     of Property   Exemption           Exemption           Property           Objection
    2002 E. Cass    $15,000.00   735 ILCS 5/12-901         $1,987,350.00   Not homestead
    Rd Joliet,
    Illinois
    2002 E. Cass         100%    735 ILCS 5/12-112        $1,987,350.00    Property
    Rd Joliet,                                                             transferred with
    Illinois                                                               intent to defraud;
                                                                           not homestead
    2002 Chevy       $2,400.00   735 ILCS 5/12- 1001(c)        $4,000.00
    Silverado



4In the latest maneuver, on December 28, 2018, the Debtor’s wife filed her own
divorce petition. Discovery has been served upon the Debtor’s wife to ascertain,
among other things, the bona fides of this filing or whether it is another chapter in
the collusive attempt to thwart the Movants’ rights.
5On January 3, 2019, the Court entered an order extending the deadline for the
Movants to object to the Debtor’s exemptions to February 14, 2019.


{00133072}                                  —5—
  Case 18-31185      Doc 97       Filed 02/11/19 Entered 02/11/19 17:39:42        Desc Main
                                  Document      Page 10 of 104


  Description     Amount of         Statutory Basis for       Value of           Basis for
  of Property     Exemption             Exemption             Property           Objection
 Necessary          $5,000.00     735 ILCS 5/12-1001(a)          $5,000.00
 Wearing
 apparel
 Checking            $4,000.00    735 ILCS 5/12-1001(b)         $36,510.00
 account ending
 in 1987
 Brokerage               100%     NJ Rev. Stat. 46:3-17.2    $10,691,837.41   NJ law does not
 Account                                                                      apply and not
 ending in 6357                                                               exempt under
                                                                              Illinois law;
                                                                              property
                                                                              transferred with
                                                                              intent to defraud
 401(k) Marsh            100%     735 ILCS 5/12–1006           $816,825.17    Additional
 & McLennan                                                                   information
                                                                              needed for
                                                                              evaluation
 Supplemental            100%     735 ILCS 5/12–1006           $713,008.52    Not listed on
 Savings &                                                                    amended
 Investment                                                                   Schedule C and
 Plan                                                                         additional
                                                                              information
                                                                              needed for
                                                                              evaluation.
 Rollover         $1,807,236.63   735 ILCS 5/12-1006          $1,811,231.85   Additional
 Fidelity IRA                                                                 information
                                                                              needed for
                                                                              evaluation
 Roth               $37,699.08    735 ILCS 5/12-1006            $37,699.08    Additional
 Retirement                                                                   information
 Account                                                                      needed for
                                                                              evaluation
 Retirement              100%     735 ILCS 5/12-1006              unknown     Additional
 Annuity                                                                      information
 Through                                                                      needed for
 Employer                                                                     evaluation
 AXA Life                100%     735 ILCS 5/12-1001(h)(3)       $ 7,980.00   Additional
 Insurance 329                                                                information
                                                                              needed for
                                                                              evaluation
 AXA Life                100%     735 ILCS 5/12-1001(f)           $7,980.00   Additional
 Insurance 329                                                                information
                                                                              needed for
                                                                              evaluation
 AXA Life                100%     735 ILCS 5/12-1001(h)(3)        $6,790.00   Additional
 Insurance 664                                                                information
                                                                              needed for
                                                                              evaluation




{00133072}                                    —6—
  Case 18-31185     Doc 97      Filed 02/11/19 Entered 02/11/19 17:39:42      Desc Main
                                Document      Page 11 of 104


  Description    Amount of        Statutory Basis for      Value of           Basis for
  of Property    Exemption            Exemption            Property           Objection
 AXA Life             100%      735 ILCS 5/12-1001(f)         $6,790.00   Additional
 Insurance 664                                                            information
                                                                          needed for
                                                                          evaluation
 AXA Life               100%    735 ILCS 5/12-1001(h)(3)      $6,500.00   Additional
 Insurance 136                                                            information
                                                                          needed for
                                                                          evaluation
 AXA Life               100%    735 ILCS 5/12-1001(f)         $6,500.00   Additional
 Insurance 136                                                            information
                                                                          needed for
                                                                          evaluation
 AXA Life               100%    735 ILCS 5/12-1001(h)(3)      $6,592.00   Additional
 Insurance 992                                                            information
                                                                          needed for
                                                                          evaluation
 AXA Life               100%    735 ILCS 5/12-1001(f)         $6,592.00   Additional
 Insurance 992                                                            information
                                                                          needed for
                                                                          evaluation
 AXA Life               100%    735 ILCS 5/12-1001(h)(3)      $6,425.00   Additional
 Insurance 821                                                            information
                                                                          needed for
                                                                          evaluation
 AXA Life               100%    735 ILCS 5/12-1001(f)         $6,425.00   Additional
 Insurance 821                                                            information
                                                                          needed for
                                                                          evaluation
 AXA Life               100%    735 ILCS 5/12-1001(h)(3)      $8,657.84   Additional
 Insurance 923                                                            information
                                                                          needed for
                                                                          evaluation
 AXA Life               100%    735 ILCS 5/12-1001(f)         $8,657.84   Additional
 Insurance 923                                                            information
                                                                          needed for
                                                                          evaluation
 Farm tools         $2,500.00   735 ILCS 5/12-1001(d)         $1,500.00


                                     3. DISCUSSION

       An individual debtor may exempt certain property from property of the estate.
11 U.S.C. § 522. “Since Illinois has opted out of the federal exemption scheme in 11
U.S.C. § 522, the exemptions available to Illinois debtors are found in Illinois
statutes such as 735 ILCS 5/12-1001.” In re Currey, No. 17 B 10647, 2018 Bankr.
LEXIS 443, at *2 (Bankr. N.D. Ill. Feb. 16, 2018).


{00133072}                                 —7—
    Case 18-31185    Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42      Desc Main
                              Document      Page 12 of 104



       Here, the Debtor is not entitled to several of his claimed exemptions, so they
should be disallowed.

3.1. The Northern Trust margin account is not an exempt asset.

       The Debtor’s Schedule C erroneously asserts his interest in the “Brokerage
Account ending in 6357” at the Northern Trust (the “Northern Trust Margin
Account”) is an exempt asset. The Debtor asserts this account is 100% exempt, so
that the $10,691,837.41 listed in Schedule C (net value of approximately $5 million)
is not property of his bankruptcy estate, based upon a New Jersey statute. That
statute permits certain personal property to be held in tenancy by the entirety, and
thus not subject to the claims of individual creditors. Presumably, the Debtor is
asserting the Northern Trust Margin Account is owned by a tenancy by the entirety
consisting of his interest and his wife’s interest.

       The Debtor’s assertion that New Jersey tenancy by the entirety law applies to
determine the exemption for the Northern Trust Margin Account is misguided.
Under any of the applicable tests, Illinois law applies, and it does not permit a bank
account (or any personal property) to be owned in tenancy by the entirety.

       Illinois law applies, first, because the Debtor and his wife are domiciled here.6
In In re Giffune, 343 B.R. 883 (Bankr. N.D. Ill. 2006), the Debtor was an Illinois
resident and claimed an exemption in a Michigan house and an Illinois house. The
Michigan exemption was based upon Michigan law. Judge Squires concluded that
the Michigan exemption was not well founded because Illinois law applied and did
not permit such a result. The Giffune court reasoned that:




6 “In accordance with the provision of Section 522(b) of the Bankruptcy Code of
1978, (11 U.S.C. 522(b)), residents of this State shall be prohibited from using the
federal exemptions provided in Section 522(d) of the Bankruptcy Code of 1978 (11
U.S.C. 522(d)), except as may otherwise be permitted under the laws of Illinois.”
735 Ill. Comp. Stat. 5/12-1201.


{00133072}                                —8—
  Case 18-31185       Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42      Desc Main
                               Document      Page 13 of 104


               Illinois is undisputedly the Debtor’s state of domicile
               under § 522(b)(2)(A). Thus, the Court must consider and
               apply the Illinois exemption statute which limits a
               debtor’s exemptions to those “permitted under the laws of
               Illinois.” 735 ILL. COMP. STAT. 5/12-1201. The plain
               meaning of the statute allows the Debtor to utilize only
               those exemptions provided by Illinois law. The cases on
               this point appear uniform. See In re Rosenzweig, 245 B.R.
               836, 839 (Bankr. N.D. Ill. 2000); Fishman, 241 B.R. at
               572; In re Franklin, 210 B.R. 560, 563-64 (Bankr. N.D. Ill.
               1997); In re Ball, 201 B.R. 204, 206 n.4 (Bankr. N.D. Ill.
               1996); In re McClure, 175 B.R. 21, 22 (Bankr. N.D. Ill.
               1994); In re Templeton, 146 B.R. 757, 759 (Bankr. N.D. Ill.
               1992); In re Peacock, 119 B.R. 605, 607 (Bankr. N.D. Ill.
               1990), aff’d, 125 B.R. 526 (N.D. Ill. 1991). Equally
               significant, Illinois law limits the creation of tenancy by
               the entirety to homestead property. 765 ILL. COMP.
               STAT. 1005/1c.

Id. at 896

        Some courts focus on the situs of the property claimed as exempt. Holland v.
Safanda (In re Holland), 366 B.R. 825, 828 (N.D. Ill. 2007). Here, The Northern
Trust is headquartered in Illinois (and does not appear to have any branches in
New Jersey) and the address for Northern Trust on the account statements is 50 S.
LaSalle St., Chicago, so Illinois is the situs of the Northern Trust Margin Account.
Thus, even if the situs of the account is relevant to the analysis, Illinois law still
applies.

        Other courts apply the law of the state with the most significant relationship.
Id. Illinois has the most significant relationship to the Northern Trust Margin
Account because The Northern Trust, the Debtor, and his wife are located here, and
the subject Case is pending here, as is the child support litigation. Based upon
available information, New Jersey does not have any nexus to the Northern Trust
Margin Account. Thus, Illinois law applies under the most-significant-relationship
test.



{00133072}                                —9—
  Case 18-31185     Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42     Desc Main
                             Document      Page 14 of 104



       Finally, even if, arguendo, New Jersey law applied, the Northern Trust Margin
Account is not an exempt asset, for at least 3 independent reasons. First, the
tenancy is created when “[a] husband and wife together take title to an interest in
real property or personal property under a written instrument designating both of
their names as husband and wife.” N.J. Stat. § 46:3-17.2. In this case, the Northern
Trust Margin Account statements from June of 2015, indicate the owners are
Harlow Higinbotham & Susan E. Higinbotham – Joint by Entireties.” The
statements do not indicate they are “husband and wife” and even use the word
“joint.” Id. The Northern Trust Margin Account statements thus indicate a joint
tenancy and not a tenancy by the entirety. The Debtor and his wife must have
realized this defect because the statements were changed in December of 2016 to
“Harlow Higinbotham & Susan E. Higinbotham -- Tenants by Entirety,” although
the statements still do not state that they are “husband and wife.” Thus, even if
New Jersey law did apply (which it does not), the Northern Trust Margin Account is
not held in a tenancy by the entirety. The language used is not sufficient language,
under New Jersey law, to create a tenancy by the entirety in the subject personal
property.

       Second, under New Jersey law, the husband and wife have to take title to the
personal property under a written instrument that creates the tenancy by the
entirety. In this case, there is no indication the Debtor and his wife acquired the
Northern Trust Margin Account in tenancy by the entirety or that there is a written
instrument conveying the property into tenancy by the entireties. Dzikowski v.
Kirshner (In re Kirshner), 2007 Bankr. LEXIS 3779, at *22 (Bankr. S.D. Fla. Oct.
30, 2007) (rejecting argument that personal property was held in tenancy by the
entirety under New Jersey law because “the Debtor has produced no written
instrument, as required by N.J.S.A. § 46:3-17.2, to show that the Debtor and his
non-filing spouse acquired the subject personal property as tenants by the
entireties”) (emphasis supplied).


{00133072}                              —10—
  Case 18-31185      Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42         Desc Main
                              Document      Page 15 of 104



       Finally, even if the Northern Trust Margin Account were held in tenancy by
the entirety, such transfer would be avoidable under 11 U.S.C. § 544 and/or § 548
and applicable state law. See 740 ILCS 160/1 et seq. A transfer of this account into
tenancy by the entirety cannot be anything other than a transfer designed to
hinder, delay and defraud the Movants. It has multiple indicia of fraud, including a
transfer to an insider for no consideration at a time when the Debtor knew he would
have to pay a sizeable child support obligation. Furthermore, the Debtor continued
to enjoy use of the subject property, which is another badge of fraud. Id. at 160/5(a)
And unlike the tenancy by the entirety in homesteads under Illinois law, the
transfer of the Northern Trust Margin Account can be avoided as a fraudulent
conveyance under the Uniform Fraudulent Transfer Act. Jimenez v. Jimenez, 454
N.J. Super. 432, 439, 185 A.3d 954, 958 (Super. Ct. App. Div. 2018) (“we do not
preclude a remedy by a creditor against property held by tenants by the entirety
when the title was deeded as a fraudulent conveyance in order to avoid known debts
to creditors. See N.J.S.A. 25:2-1 to -6 (the fraudulent conveyance statute).”)

3.2. The Joliet Property is not exempt because it is not the Debtor’s homestead.

       Schedule C also erroneously asserts that the Debtor’s interest in the property
in Joliet, Illinois (which is worth almost $4 million, according to the Debtor) (the
“Joliet Property”) is held in tenancy by the entirety and is thus exempt under 735
ILCS 5/12-112. That statute provides that:
              Any real property… held in tenancy by the entirety shall
              not be liable to be sold upon judgment entered on or after
              October 1, 1990 against only one of the tenants, except if
              the property was transferred into tenancy by the entirety
              with the sole intent to avoid the payment of debts existing
              at the time of the transfer beyond the transferor’s ability to
              pay those debts as they become due.

735 ILCS 5/12-112 (emphasis supplied)

       A tenancy by the entirety is created only,



{00133072}                               —11—
    Case 18-31185    Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42       Desc Main
                              Document      Page 16 of 104


               Whenever a devise, conveyance, assignment, or other
               transfer of homestead property maintained or intended
               for maintenance as a homestead by both husband and
               wife together during coverture shall be made and the
               instrument of devise, conveyance, assignment or transfer
               expressly declares that the devise or conveyance is made
               to persons, named and expressly identified in that
               instrument as husband and wife, not as joint tenants or
               tenants in common but as tenants by the entirety, the
               estate created shall be deemed to be in tenancy by the
               entirety.

Travelers Indem. Co. v. Engel, 892 F. Supp. 206, 207 (N.D. Ill. 1995), aff’d, 81 F.3d
711 (7th Cir. 1996) (citing 765 ILCS 1005/1c). If the subject property does not satisfy
certain conditions to qualify for the exemption, tenancy is either in common or joint
and thus the debtor’s interest is property of the estate. 11 U.S.C. § 541.

       In this case, the Joliet Property is not held in tenancy by the entirety because
(a) it is not the Debtor’s homestead, (b) the Debtor asserts that he and his wife are
estranged, and (c) the tenancy by the entirety was created solely to hinder, delay
and defraud creditors and is thus void.7 In re Giffune, 343 B.R. 883, 889 (Bankr.
N.D. Ill. 2006) (“An estate held in tenancy by the entirety, however, is limited to
‘homestead’ property held by a husband and wife ‘during coverture.’ 765 ILL.
COMP. STAT. 1005/1c.”); Jaffe v. Williams, No. 17 CV 4662, 2018 U.S. Dist. LEXIS
85388, at *5-6 (N.D. Ill. May 22, 2018) (“In Illinois, a tenancy in the entirety exists
‘only if, and as long as, the tenants are and remain married to each other,’ and only
for as long as the married couple use the property as their ‘homestead.’ 765 ILCS
1005/1c.”).

       First, the Joliet Property is not the Debtor’s homestead because his primary
residence is 1500 N. Lake Shore Drive. The Debtor testified at his 341 meeting that


7Further discovery may show that the Debtor and his wife have joint creditors, in
which case, the tenancy by the entirety may be severed under 11 U.S.C. § 544 or
other provisions of the Bankruptcy Code.


{00133072}                               —12—
    Case 18-31185     Doc 97     Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                                 Document      Page 17 of 104



he and his wife mostly reside in their condominium at 1500 N. Lake Shore Drive –
i.e., he spends most of the week at this address and only visits the Joliet property on
some weekends.8 This severs the tenancy. See Loventhal v. Edelson, 844 F.3d 662,
664 (7th Cir. 2016) (“Divorce and moving to another primary residence also sever
the tenancy by the entirety.”). Additionally, the promissory notes the Debtor signed
in favor of his residuary trust list his address as 1500 N. Lake Shore Drive, and the
related loan agreement specifically states “Harlow N. Higinbotham (hereinafter the
‘Borrower’) of 1500 N. Lake Shore Drive Apartment 13-C.” Similarly, the motion to
withdraw an appearance as counsel to Susan Higinbotham, lists her address at
1500 N. Lake Shore Drive and indicates the notice was given “via hand delivery.”

       Perhaps even more telling is the motion the Debtor’s attorneys filed two weeks
ago related to the checks that The Northern Trust issued. That motion was served
upon the Debtor via United States Mail at 1500 N. Lake Shore Drive. See Dkt. No.
65. Likewise, the Debtor’s account statements from the Northern Trust list his
address and his wife’s address at 1500 N. Lake Shore Drive.

       All of the above, as well as other facts to be determined at hearing, establish
that the Debtor’s and his wife’s primary residence and thus homestead lies at 1500
N. Lake Shore Drive and not in the Joliet Property and that the Debtor and his wife
have sufficiently abandoned the Joliet Property to take it outside the realm of their


8   Tr. of 341 Meeting, at 43:
               MR. PAULSEN: “okay. How often would you say you
               stayed at the condo or at the co-op?
               MR. HIGINBOTHAM: Most weeknights.
               MR. PAULSON: Okay. How about on the weekends?
               MR. HIGINBOTHAM: Weekends, when I can I get down
               to the farm. … Most weekends I drive there.
               MR. PAULSON: Okay. Where does your wife stay most of
               the time?
               MR. HIGINBOTHAM: Mostly downtown.


{00133072}                                 —13—
  Case 18-31185     Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42    Desc Main
                              Document      Page 18 of 104



homestead. See In re Moneer, 188 B.R. 25, 27 (Bankr. N.D. Ill. 1995) (“The right of
homestead is created by statute, not founded in common law.”) (citing 20 Illinois
Law and Practice, Homesteads § 2 (1992)). “The purpose of the estate of homestead
and the exemption is to secure the debtor and his family the necessary shelter from
creditors.” Id. “One way for the homestead exemption to be lost, other than by
conveyance or release, is by abandonment. Id. at §§ 54-55.” Id. “Generally, a
removal from the homestead premises will be taken as an abandonment unless it
clearly appears that there was an intention to return and occupy them. Id. See also
Rasmussen v. Rasmussen, 368 Ill. 137, 140, 13 N.E.2d 166, 168 (1938); Dinquel v.
Dacco, 273 Ill. 117, 121, 112 N.E. 337, 339 (1916).” Id. The property at 1500 N.
Lake Shore Drive is thus the homestead for the Debtor and his wife and title to that
property is not held in a tenancy by the entireties between the Debtor and his wife.

       Additionally, the tenancy by the entirety is not properly claimed here because
the Joliet Property originally was owned solely by the Debtor, but was transferred
into the tenancy by the entirety in late September of 2009, just weeks after the
Debtor’s wife learned about the Debtor fathering three boys with Wipaporn
Teekhungam. Given the timing of the transfer—i.e., shortly after the debtor’s wife
learned about his three sons—and the fact that the Joliet Property had always been
in the Debtor’s name during the marriage between the Debtor and his wife, the sole
basis for transferring it was to avoid paying the Debtor’s debts to his children. Id.
The Movants need additional information about certain of the Debtor’s exemptions
and thus object to the designation of such items on Schedule C.

       The Debtor asserts that several items of property are exempt, but the Movants
do not have the underlying documentation needed to analyze and evaluate whether
such property qualifies for the designated exemption, and thus object to the
exemption. A list of that property is included in the chart in section 2.3 above, with
the basis for objection listed as “additional information needed for evaluation.”




{00133072}                              —14—
  Case 18-31185      Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42    Desc Main
                              Document      Page 19 of 104



Accordingly, the Movants object to such exemptions at this time, pending further
information from the Debtor.

       Although the Debtor’s Schedule C does indicate that his wife is the beneficiary
of several insurance policies, the Movants are entitled to review the policies
themselves to verify this. Further, they are entitled to review the policies to
determine whether the Debtor transferred the beneficiary designation away from
them, and when the Debtor’s wife and his fourth child were designated a
beneficiary. See e.g., In re Currey, 2018 Bankr. LEXIS 443, at *2-3 (2018) (noting
that 5/12-1001 bars a debtor from converting nonexempt property into exempt
property).

       The Movants also are entitled to discovery on the Debtor’s IRA and 401(k)
plans to ascertain if such assets are qualified under applicable law. See e.g., Clark
v. Rameker, 573 U.S. 122, 134 S. Ct. 2242 (2014) (inherited IRAs not exempt). All of
this information is relevant to evaluating whether the property is exempt and, right
now, there is uncertainty about the exempt status of such property. See In re Slates,
No. EC-12-1168-KiDJu, 2012 Bankr. LEXIS 5159, 2012 WL 5359489, at *8-9 (BAP
9th Cir. Oct. 21, 2012) (construing ambiguity against the debtor and explaining that
“ambiguous and imprecise” exemption claims were not automatically exempt when
no timely objection was filed). The Movants requested some of this information at
the Debtor’s 341 meeting, but have not yet received it. Presumably, such
information will be provided in the Debtor’s discovery responses or through a
voluntary exchange from counsel.

       The Debtor’s claimed exemptions are either not available to him or are not
supported by adequate information at this time.

       Wherefore, Teekhungam and the children respectfully request that the Court
disallow the Debtor’s exemptions and grant such further relief as is appropriate in
the circumstances.



{00133072}                              —15—
  Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42    Desc Main
                           Document      Page 20 of 104




Dated: February 11, 2019                   Respectfully submitted,

                                           Wipaporn Teekhungam, A.H, a
                                           minor, A.H., a minor, and A.H., a
                                           minor

                                           By: /s/ William J. Factor
                                           One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




{00133072}                           —16—
Case 18-31185      Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                            Document      Page 21 of 104
      




                        Exhibit A




     {00101048}                           
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 22 of 104

                                                                                Page 1
1
2
3
4
5
6    IN RE HARLOW HIGINBOTHAM
7    CASE NO.:18-31185
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 23 of 104

                                                                                Page 2
1               MR. WOLF:       Okay.    Good afternoon.        We are here for
2    the first meeting of creditors in the Harlow Higinbotham
3    bankruptcy case.         Case number 18B31185.
4               Present up here today with me is the debtor,
5    Mr. Higinbotham.         If I mispronounce your name, I apologize.
6    I mean no disrespect, but it's probably going to happen.
7               Also here today on behalf of the debtor is
8    Mr. Gregory Stern and Monica O'Brien, counsel for the
9    debtor.
10              Sir, as your attorneys no doubt explained to you,
11   the purpose of this meeting is to give US Trustee an
12   opportunity to examine you under oath concerning the facts
13   and circumstances surrounding this bankruptcy case.                    What
14   I'm going to do is ask a few questions, standard questions
15   that I ask in every case.           I'm going to go through the
16   petition schedules and statement of financial affairs and
17   ask some questions about those documents as well.
18              This is a meeting of creditors, so creditors are
19   also free to ask questions.            The only thing I ask is that if
20   you do ask a question, can you please state your name first,
21   that way if somebody wants to get this recording typed up we
22   know who it's who is asking the question.
23              I also note that I've gotten a request regarding
24   the time length of this meeting.             There's some people with
25   doctors appointments at 3:30, so I'm going to try my best to


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 24 of 104

                                                                                Page 3
1    accommodate them, but also I'm not going to cut the meeting
2    short either.
3                Before we begin, Ms. O'Brien or Mr. Stern, is there
4    anything you'd like to say by way of opening comments?
5                MR. STERN:      No.
6                MS. O'BRIEN:       No.
7                MR. WOLF:     Sir, would you please raise your right
8    hand.
9                Do you solemnly swear the testimony you're about to
10   give will be the truth, the whole truth and nothing but the
11   truth under the penalty of perjury.
12              MR. HIGINBOTHAM:          I do.
13              MR. WOLF:      You could place your hand down.
14              Would you please state your name and spell it
15   please.
16              MR. HIGINBOTHAM:          Harlow Niles Higinbotham,
17   H-A-R-L-O-W       H-I-G-I-N-B-O-T-H-A-M.
18              MR. WOLF:      Thank you very much.
19              I'll note that this case was filed on November 5th,
20   a little over a month ago.            There had been some activities
21   in court and we've got a motion to employ counsel, which is
22   up tomorrow, but which I understand was settled over to
23   Thursday.       There's also a motion to modify the automatic
24   stay pending before Judge Hunt.
25              MR. STERN:       The motion is set claim to bar day.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 25 of 104

                                                                                Page 4
1               MR. WOLF:      Motion is set claim to bar day, I saw
2    that come in too.
3               Sir, I know you were here on November 14th for what
4    we call an initial debtor interview.
5               MR. HIGINBOTHAM:         Yes.
6               MR. WOLF:      And you gave us a good amount of
7    information.      At the end of that meeting we asked for a copy
8    of insurance covering your Joliet property and also the
9    vehicles that you own as well.             Checking our file, I didn't
10   see it in there, but I think Ms. O'Brien --
11              MS. O'BRIEN:        That is correct.        We have the -- I
12   have the certificates in my office and I'll e-mail them over
13   to you this afternoon.
14              MR. WOLF:      Thank you.
15              And, sir, is all the property that belongs to you
16   both personal property and real property covered by
17   insurance?
18              MR. HIGINBOTHAM:         All the property that we're going
19   to be talking about, yes.           Yes.
20              MR. WOLF:      All right.       I sometimes ask a few
21   questions about what brought us here today, but I think I
22   know the answer of that and I think the parties here are
23   pretty familiar with that as well, so I'm going to skip over
24   that, what I'm going to do, but...
25              Sir, I'm going to hand you a copy of a petition


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 26 of 104

                                                                                Page 5
1    that was filed in this case on November 5th and it looks
2    like on November 6th there was an amended list of 20 largest
3    creditors filed and now we had schedules -- an initial set
4    of schedules filed on November 19th and then yesterday we
5    got or we received a set of certain amended schedules and an
6    amended statement of financial affairs.
7               What I'm going to ask you to do is if you would
8    take a moment, review these documents, if you haven't
9    already.    What I need to know is whether all the answers to
10   all of questions in the petition, the amended list of 20
11   largest creditors, the schedules as amended and the amended
12   statement of financial affairs, it's kind of a long
13   question, but are all of the answers to all of the questions
14   in those documents true?
15              MR. HIGINBOTHAM:         I believe in the original
16   petition I may have done some things that may have been
17   clarified subsequently, so I'm not sure.                There may be some
18   inconsistencies there between the original petition and the
19   schedules, in which case the schedules should be considered
20   as true.
21              MR. WOLF:      Okay.     So the amended schedules --
22              MR. HIGINBOTHAM:         Yes.
23              MR. WOLF:      -- the ones that were amended, plus the
24   original schedules, plus the amended statement of financial
25   affairs.


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 27 of 104

                                                                                 Page 6
1               MR. HIGINBOTHAM:            Yes.
2               MR. WOLF:        And I may have asked that question a
3    little bit inartfully, but...
4               MR. HIGINBOTHAM:            Everything as it stands today
5    amended is true.
6               MR. WOLF:        Great.      Thank you very much.
7               Did you list all the property that you owned on
8    your Schedule A/B, both personal and real?
9               MR. STERN:        The answer is yes.
10              MR. HIGINBOTHAM:          Yes.     This is the original --
11                            (LOW SPEAKING)
12              MR. WOLF:        Okay.    Turning to Schedule A/B property.
13   In response to question 1.1, you see some real property
14   listed on Cass Street in Joliet.
15                            (LOW SPEAKING)
16              MR. WOLF:        And I believe that was one of the --
17   that was one of the schedules that got amended.                      So let's
18   make sure we're looking at the same ones.                  I've got the
19   current ones?
20              MS. O'BRIEN:         Yes.
21              MR. STERN:        Yes.
22              MR. WOLF:        First off, I would note that it looks
23   like the valuation of the property declined, was $2.9
24   million dollars on the original Schedule A and it's now
25   reads $1.98 million dollars.             Can you explain what happened


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 28 of 104

                                                                                Page 7
1    there?
2               MR. HIGINBOTHAM:         Well, there are two things.
3               One was there was a computational error on the part
4    of me and my attorney in computing the first number and that
5    error has been fixed.
6               And, secondly, we reconsidered the value of some of
7    the farmland that's not farmable, I believe as it stands
8    currently, and so we reevaluated some of the land, but in
9    addition there was an error in the way we did our initial
10   calculations.
11              MR. WOLF:      Okay.     Just so I'm clear, your belief is
12   the current value of the entire property is about $1.9
13   million dollars?
14              MR. HIGINBOTHAM:         That's very much an estimate, but
15   yes.
16              MR. WOLF:      Okay.
17              And what did you base that estimate on?
18              MR. HIGINBOTHAM:         I based it on a value of the
19   farmland, the other land and the improvements to the house
20   fundamentally.
21              MR. WOLF:      Okay.
22              MR. HIGINBOTHAM:         There is the two houses; the main
23   house and a smaller house.
24              MR. WOLF:      And you also described the property as
25   being held in tenancy by the entirety.               Can you tell me how


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 29 of 104

                                                                                 Page 8
1    long it's been held in that form?
2               MR. HIGINBOTHAM:          I think since some time in
3    2009 -- early 2009 my recollection.
4               MR. WOLF:        And I'm going to ask you this, I'm going
5    to ---I have a little checklist of documents that I'm going
6    to ask for by way of follow-up and one thing is I would like
7    to see a copy of the deed or some evidence that that is
8    indeed how in tenancy by the entireties.
9               Thank you.        I'm going to set that aside right now.
10              I can keep this?
11              MR. STERN:        It's yours.
12              MR. WOLF:        So this does say quick claim deed
13   tenancy by entirety and it looks like it was recorded in
14   2009.
15                            (LOW SPEAKING)
16              MR. WOLF:        November 18, 2009, so, thank you.
17              Sir, aside from the Mercedes Benz and the Silverado
18   listed on Schedule B do you own any other vehicles?
19              MR. HIGINBOTHAM:          No.
20              MR. WOLF:        In response to question 6, household
21   goods and furnishings, you have $137,500 worth of property
22   listed there and I just want to make sure I understand that
23   number correctly.          The question calls for debtors to
24   disclose the current value of the property you own and
25   you've got sort of in the detailed section here you say,


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 30 of 104

                                                                                Page 9
1    "It's subject to the claims of Susan Higinbotham."                    Is
2    the -- what is the total value of the household goods?
3               MR. HIGINBOTHAM:         Total value would be twice that
4    number, would be $175,000.
5               MR. STERN:       It would be $275.
6               MR. HIGINBOTHAM:         $275,000, right.
7               MR. WOLF:      So, the actual value is $275,000 and are
8    you saying here that Susan has a half interest in that.
9               MR. HIGINBOTHAM:         Well, she actually owns all of
10   it, but I, you know, in the interest of full disclosure I'm
11   including half.
12              MR. WOLF:      But the total value is about $275,000,
13   approximately?
14              MR. HIGINBOTHAM:         That's correct.        Yes.
15              MR. WOLF:      And how did you arrive at that value,
16   sir?
17              MR. HIGINBOTHAM:         My personal estimates, item by
18   item, going through the items listed there and making my
19   best assessment is what the value is, market value.
20              MR. WOLF:      In response to question 8 there is a
21   coin collection listed there at about $12,500 owned jointly
22   with your sister, is that also adjusted?
23              MR. HIGINBOTHAM:         That's half the total.           Again,
24   it's an estimated value for the total.
25              MR. WOLF:      And you're confident that that's all the


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 31 of 104

                                                                              Page 10
1    coin collection is worth?
2               These are collectibles, they're not Kruger rings?
3               MR. HIGINBOTHAM:         They're collectibles, but they're
4    not, you know, that's my estimate based on what I had time
5    to do, yes.
6               MR. WOLF:      Where are those located, sir?
7               MR. HIGINBOTHAM:         They're in a safety deposit box
8    at the Northern Trust.
9               MR. WOLF:      And the same question with respect to
10   the other collectibles listed there with a value of
11   $834,000, is that an adjusted figure as well?
12              MR. HIGINBOTHAM:         Yes.
13              MR. WOLF:      What would be the gross value, sir?
14              MR. HIGINBOTHAM:         It would be twice that amount.
15   It would be $1 million 68.
16              MR. WOLF:      And same thing there, did you have any
17   of those items appraised or how did you come up with that
18   number?
19              MR. HIGINBOTHAM:         In some cases there are -- we
20   have information listed in insurance filings in terms of --
21   I think I had a collection of prints that I have pretty good
22   cost information on.
23              MR. WOLF:      Okay.     Where are these items located?
24              MR. HIGINBOTHAM:         Most of these are located in an
25   apartment here in Chicago.           Not all of them.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 32 of 104

                                                                              Page 11
1               MR. WOLF:      Okay.
2               MR. HIGINBOTHAM:         They're here at the Chicago or
3    Joliet property.
4               MR. WOLF:      Are most of them in Chicago or?
5               MR. STERN:       Most of what?
6               MR. WOLF:      The personal property that we're talking
7    about.
8               MR. STERN:       Well, the prints are mostly in Chicago,
9    if I'm not mistaken; is that correct?
10              MR. HIGINBOTHAM:         That's correct, yes.
11              MR. WOLF:      I'm just going to show you a copy of
12   this insurance certificate that we got through your counsel
13   and it just talks about personal property and, I believe,
14   it's got a value of $500,000.            Is that the same personal
15   property we're talking about that's worth maybe 1.6.
16              MR. HIGINBOTHAM:         Could be.
17              MR. WOLF:      So is it underinsured?
18              MR. HIGINBOTHAM:         Well, not everything is
19   scheduled, that's correct.           So there's -- I'd have to look
20   at the policy to tell you what's --
21              MR. WOLF:      Okay.     I'm going to ask you to do that
22   and then maybe communicate that with Mr. Stern or
23   Ms. O'Brien because we do need everything to be adequately
24   insured here.
25              Okay.    Sir, tell me if I'm wrong, but I see


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 33 of 104

                                                                              Page 12
1    firearms listed here with a value of $28,500, that price is
2    or that value has been adjusted down to reflect Susan's
3    ownership interest in them; is that correct?
4               MR. HIGINBOTHAM:         Yes, it's half the total.
5               MR. WOLF:      Turning towards the section that talks
6    about deposits of money and focusing on the Northern Trust
7    account, response to question 17.2.
8               It looks like that amount, the $10 million dollar
9    figure on the amended Schedule A/B, is adjusted up from
10   about, I'm rounding off, $5 million dollars on the original
11   Schedule A/B.      Can you just explain what happened there,
12   sir?
13              MR. HIGINBOTHAM:         We corrected the valuation to
14   reflect the tenancy by entirety.             We did not multiply it by
15   50 percent the way any of the other numbers are multiplied.
16              MR. WOLF:      All right.       I understand that you've
17   claimed that as exempt under New Jersey law; is that
18   correct?
19              MR. HIGINBOTHAM:         Yes.
20              MR. WOLF:      With respect to the Vanguard account,
21   the Morgan Stanley account --
22                                (LOW TALKING)
23              MR. WOLF:      -- the UBS account and the two Fidelity
24   accounts, how are those owned?             Individually by you, sir?
25              MR. HIGINBOTHAM:         All those, I believe, are owned


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 34 of 104

                                                                              Page 13
1    by me individually, yes.
2                MR. WOLF:     So, I had spoken to Ms. O'Brien briefly
3    before the meeting and what I'd like to do is I've got to
4    verify that the Northern account is indeed held by tenancy
5    by the entirety, so I'll take a look at that.                  But then
6    also, too, do we have say a summary page from the other
7    accounts?
8                MR. STERN:      Most of them.
9                MS. O'BRIEN:       Nope.    I gave you the summary pages
10   on the retirement accounts.
11              MR. WOLF:      Okay.
12              MS. O'BRIEN:        If you want me to give you -- I can
13   send you over the front page on these individual accounts,
14   if you need them.        I didn't know that you needed those.
15              MR. WOLF:      Let's set that question -- let me take a
16   look at those too.
17              MS. O'BRIEN:        Okay.
18              MR. WOLF:      Just to make sure they're not qualified
19   accounts.
20              MS. O'BRIEN:        Okay.
21              MR. WOLF:      Or maybe they are.
22              MS. O'BRIEN:        Okay.
23              MR. WOLF:      And, sir, turning to question 18, the
24   publicly traded stocks that are listed there, are those all
25   held in your name individually?


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 35 of 104

                                                                              Page 14
1               MR. HIGINBOTHAM:           Yes, they are.
2               MR. WOLF:      And looking at question 19, talks about
3    non-publicly traded stocks or interest incorporated or
4    unincorporated businesses and you've got the answer -- no
5    boxes are checked there, is that a true answer?
6               MR. HIGINBOTHAM:           Yes.
7               MR. WOLF:      Do you have any ownership interest in an
8    entity called Chicago 2000 Partners?
9               MR. HIGINBOTHAM:           No.
10              MR. WOLF:      And Ms. O'Brien, I'm sure I'm repeating
11   myself, but these retirement accounts --
12              MR. STERN:       Those are in there.
13              MALE VOICE:       Those were the front page?
14              MS. O'BRIEN:        Yes.    Yes.
15              MR. WOLF:      And, sir, turning to question 25,
16   interests and trusts.          There is a residual interest in the
17   E.D. Higinbotham Trust, the value is zero.                 I understand
18   from the statement of financial affairs you're the trustee
19   of that trust; is that correct?
20              MR. HIGINBOTHAM:         That's right, yes.
21              MR. WOLF:      And you're trustee of the other two
22   trusts listed there as well?
23              MR. HIGINBOTHAM:         I'm co-trustee of the Rosenberg
24   Trust.    I'm sole trustee of Higinbotham Trust.
25              MR. WOLF:      And with respect to the E.D. Trust,


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 36 of 104

                                                                               Page 15
1    could you tell me who the beneficiaries are?
2               MR. HIGINBOTHAM:          Beneficiary is my sister, Susan
3    Mennis.
4               FEMALE VOICE:         I'm sorry, I couldn't hear the
5    answer.
6               MR. HIGINBOTHAM:          Susan Mennis, M-E-N-N-I-S.
7               MR. WOLF:        And could you just explain your residual
8    interest, what is that?
9               MR. HIGINBOTHAM:          On her death the remainder is
10   divided amongst remaining siblings and/or subsequent heirs.
11              MR. WOLF:        Who was E.D.?
12              MR. HIGINBOTHAM:          E.D. was my mother.
13              MR. WOLF:        Okay.
14              And do you have a rough idea of the, say, net value
15   of the property owned by that trust?
16              MR. HIGINBOTHAM:          I believe it's on our schedule
17   that we have here, rather than just guessing.
18              MR. STERN:        Look back in the statement of financial
19   affairs, it's set forth in our answer to question number 23.
20              MR. WOLF:        What is it?
21              MR. STERN:        So let's just look at 23.
22                            (CROSS TALKING)
23              MR. STERN:        Okay.    What was your question?           In the
24   statement of financial affairs E.D. was listed 4436016.63.
25              MR. WOLF:        My question was how much is the rest of


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 37 of 104

                                                                               Page 16
1    the trust is worth.          You have $4.4 million, I see that,
2    okay, and you have a residual interest in that it sounds
3    like.
4               MR. HIGINBOTHAM:          Yes.
5               MR. WOLF:        And how about the H.N. Trust, who are
6    the beneficiaries of that trust?
7               MR. HIGINBOTHAM:          That's a very similar setup.            My
8    sister, Susan, being the sole beneficiary at present.                      On
9    her death it would pass to the remaining siblings.
10              MR. WOLF:        And who was H.N.?
11              MR. HIGINBOTHAM:          My father.
12              MR. WOLF:        And could you describe your interest in
13   the Rosenberg Irrevocable Trust, please.
14              MR. HIGINBOTHAM:          I believe I have a residual
15   interest in the event that both the beneficiaries, which are
16   my niece and nephew and all of their children, are deceased.
17              MR. WOLF:        And who's the co-trustee on that trust?
18              MR. HIGINBOTHAM:          My brother-in-law, Carl
19   Rosenberg.
20              MR. WOLF:        In response to question 33, claims
21   against third parties, you checked the box "yes", but you
22   characterize the claims as "unknown".                Can you just explain
23   what that means?
24                            (LOW TALKING)
25              MR. HIGINBOTHAM:          I do not have specific claims


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 38 of 104

                                                                               Page 17
1    against anyone that I could define.
2                             (LOW TALKING)
3               MR. WOLF:        Aside from that, the sanctions claim.
4               MR. HIGINBOTHAM:          I don't have anything
5    specifically in mind.
6               MR. WOLF:        And turning to question 35.              We've got
7    the shares in 1500 North Lakeshore Drive, the unit there.
8    Can you tell me when you purchased that, sir, approximately?
9               MR. HIGINBOTHAM:          I'm trying to think.            It was
10   1995.
11              MR. WOLF:       And do you recall, approximately, how
12   much you paid for it?
13              MR. HIGINBOTHAM:          A little under a million dollars,
14   900 and something.
15              MR. WOLF:       And is that a co-op?
16              MR. HIGINBOTHAM:          It's a co-op, yes.
17              MR. WOLF:       And is your ownership interest
18   represented by shares, like stock certificates?
19              MR. HIGINBOTHAM:          Yes, we have shares.
20              MR. WOLF:       Okay.     And do the shares reflect the
21   joint tenancy with the non-filing spouse on them, do you
22   know?
23              MS. O'BRIEN:         You have them.
24              MR. WOLF:       They're in here?
25              MR. HIGINBOTHAM:          Yes.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 39 of 104

                                                                              Page 18
1               MR. WOLF:      Okay.
2               MR. HIGINBOTHAM:         I would suggest, yes, they do.
3               MR. WOLF:      All right.       I will double-check that.
4               MR. STERN:       Thank you.
5               MR. WOLF:      We will he keep going though.              We'll
6    keep going here.
7               MR. STERN:       It's underneath that one.           It's in that
8    stapled package on top.
9               MR. WOLF:      All right.
10              Schedule C, I do see some significant property
11   listed here as being exempt, certainly the retirement
12   accounts and the Cass Street property in Joliet.                    We will be
13   verifying with the paperwork that those are held either in
14   either tenancy by the entirety or they are indeed qualified
15   requirement accounts.
16              I'm going to go back to your original Schedule D
17   that was filed, because that was not amended.
18              There's a relatively small security claim listed
19   for -- against 1500 Lakeshore Drive, about $10,000, can you
20   explain that, sir?
21              MR. HIGINBOTHAM:         My recollection is that was the
22   -- a monthly assessment.
23              MR. WOLF:      That would have been, what, the November
24   assessment?
25              MR. HIGINBOTHAM:         No.    It would have been October,


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 40 of 104

                                                                               Page 19
1    I think.     October bill payable in November, something like
2    that.
3                MR. WOLF:       And you got Northern Trust listed as a
4    secured creditor, visa a vis, the brokerage account with
5    about $10.6 million dollars in it.
6                Let me just backup.
7                This account is owned in tenancy by the entirety;
8    is that correct?
9                MR. HIGINBOTHAM:         Yes, that's correct.
10              MR. WOLF:        And what's the nature of that secured
11   claim?    What brought it about?            Was it a loan of some sort?
12              MR. HIGINBOTHAM:          Yeah, it's a margin loan.
13              MR. WOLF:        And how is that recorded?           How is that
14   perfected?
15              MR. HIGINBOTHAM:          I'm trying to understand the
16   question.
17              MR. WOLF:        How is the secure and interest created?
18              MR. STERN:        The answer is it's a marginal account
19   at Northern Trust.
20              MR. WOLF:        So by virtue of their possession of
21   account we're saying they're secured?
22              MR. STERN:        I believe that's correct.
23              MR. HIGINBOTHAM:          Fidelity is involved somewhere in
24   the chain, I think.
25                            (LOW TALKING)


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 41 of 104

                                                                              Page 20
1               MR. STERN:       Mr. Rug (phonetic) can help you on that
2    later on, if you want.          He's more than happy.
3               MR. WOLF:      And sticking with the original Schedule
4    D.   Are the real estate taxes current on the Joliet
5    property, sir?
6               MR. HIGINBOTHAM:         Yes.
7               MR. WOLF:      On Schedule E/F, and we're still with
8    the -- we're back at the originals, because these weren't
9    amended.
10              MR. STERN:       We're there.
11              MR. WOLF:      I do see some significant claims Whip,
12   Born, Teak and Gom (phonetic) and the claim for Veramim
13   (phonetic), LLP, sir, what was that for?
14              MR. HIGINBOTHAM:         That is for legal services.
15              MR. WOLF:      In connection with what?
16              MR. HIGINBOTHAM:         It's the -- I don't know what you
17   call.
18              MR. STERN:       Support proceedings?
19              MR. HIGINBOTHAM:         Support proceedings in the
20   Circuit Court.
21              MR. WOLF:      State Court proceedings?
22              MR. HIGINBOTHAM:         Yes.
23              MR. WOLF:      And turning to Page 20 of 31, up at the
24   top, it's Page 4 of 8 of the document itself, question 4.8
25   it refers to the E.D. -- I'll call it the E.D. Trust as a


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 42 of 104

                                                                              Page 21
1    creditor for about $1.7 million dollars, I'm rounding it.
2               MR. HIGINBOTHAM:         Uh-huh.
3               MR. WOLF:      Can you just explain what that is about?
4               MR. HIGINBOTHAM:         That was a -- well, from the
5    trust to me, the notes.
6               MR. WOLF:      And when did that take place?
7               MR. HIGINBOTHAM:         It took place over several
8    different timings over several years.
9               MR. WOLF:      The question says, "When was the debate
10   incurred," it's blank, so do -- what was that timeframe,
11   roughly?
12              MR. HIGINBOTHAM:         Roughly over the last five years.
13              MR. WOLF:      And the answer also references
14   promissory notes.        Are there formal promissory notes from
15   you to the trust?
16              MR. HIGINBOTHAM:         Yes.
17              MR. WOLF:      I'm going to ask that you give copies of
18   those to Mr. Stern, please.
19              And I'm going to ask him to give them to me.
20              And then same sort of series of questions with
21   regard to question 4.11, the H.N. Trust, $4.6 million dollar
22   claim.    Approximately when was that?
23              MR. STERN:       I'm sorry.
24              MR. WOLF:      21 of 31 up at the top there.
25              When was that debt incurred?


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 43 of 104

                                                                              Page 22
1               MR. HIGINBOTHAM:         It would be the same time period,
2    the last five years.
3               MR. WOLF:      And what was the nature of the
4    transaction?      A loan?
5               MR. HIGINBOTHAM:         Yes, with notes somewhere.
6               MR. WOLF:      And what did you use the money for?
7               MR. HIGINBOTHAM:         Much of it was used for legal
8    fees.
9               MR. WOLF:      The majority of it?
10              MR. HIGINBOTHAM:         Majority of it, yes.
11              MR. WOLF:      $4 million of it?
12              MR. HIGINBOTHAM:         I can't -- I haven't done the
13   accounting.
14              MR. STERN:       Well, $1.9 was used to fund the 5032
15   Trust, wasn't it?
16              MR. HIGINBOTHAM:         Yes.    Right.     So that's the
17   majority there.
18              MR. WOLF:      Okay.     So for the E.D. loan and the H.N.
19   loan --
20              MR. HIGINBOTHAM:         Yes.
21              MR. WOLF:      -- it's safe for me to assume that most
22   of that money is related to what we'll call a State Court
23   litigation?
24              MR. HIGINBOTHAM:         I would say much of it.           I don't
25   know where you would draw the line between much and most,


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 44 of 104

                                                                              Page 23
1    but somewhere in that range, yes.
2               MR. WOLF:      Where would you draw the line; 80
3    percent, 70 percent?
4               MR. HIGINBOTHAM:         Something like that, yes.            That's
5    probably correct, yes.          It's very hard for me to have -- I
6    have not done an accounting of it, but that would be a
7    pretty good estimate.
8               MR. WOLF:      And then the remaining say 25 or 30
9    percent, approximately, so I guess we'd be talking about a
10   couple of million dollars, what was that spent on?
11              MR. HIGINBOTHAM:         Probably on living expenses and
12   things of that nature.
13              FEMALE VOICE:        And what?
14              MR. HIGINBOTHAM:         Things of that nature, excuse me.
15              MR. WOLF:      All right.       Let me follow up with your
16   counsel about to see what kind of records are out there in
17   connection with those --
18              MS. O'BRIEN:        We have the notes.         I'll get them to
19   you.
20              MR. WOLF:      All right.
21              And with respect to question 4.16.               You got Susan
22   Higinbotham listed there with promissory note and periodic
23   advances and then unknown amount and here we do have the
24   years -- the timeframe listed, 2018 and prior years.                     I know
25   we got the periodic advances detailed in the statement of


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 45 of 104

                                                                              Page 24
1    financial affairs.        It looks like we've got notes, but we
2    don't know how much money was what her claim is.                    Can you
3    tell me, approximately, sir, what that number would be?
4                MR. HIGINBOTHAM:        It would be something north of
5    $10 million, but I don't have a precise number.
6                MR. WOLF:     Okay.     That's between the advances and
7    the --
8                MR. HIGINBOTHAM:        Yes.
9                MR. WOLF:     And this $10 million that we'll use just
10   for the sake of discussion here, was that cash or what was
11   that?
12              MR. HIGINBOTHAM:         No.    It was a promissory note for
13   her help on various things.
14              MR. WOLF:      Can you provide a little bit more detail
15   of what kind of "help" we're talking about for that amount
16   of money?
17              MR. HIGINBOTHAM:         It was money that I felt that I
18   owed her for her staying with me and for taking care of --
19   helping me take care of these matters that are -- been my
20   main occupation for the past several years.
21              MR. WOLF:      Okay.     And how did you arrive at that
22   number, that $10 million dollars?
23              MR. HIGINBOTHAM:         I believe that it was a number
24   that she suggested and that I agreed with.
25              MR. WOLF:      So there was no money changed hands?


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 46 of 104

                                                                               Page 25
1    She didn't write you a check for a significant sum of money?
2    It was just personal services?
3               MR. HIGINBOTHAM:          It was consideration for her
4    services and support, yes.
5                             (LOW SPEAKING)
6               MR. HIGINBOTHAM:          There were some other transfers
7    back and forth between us, that's probably complicated, but.
8               MR. WOLF:        Okay.    But that debt was primarily for
9    what we would call services --
10              MR. HIGINBOTHAM:          Yes.
11              MR. WOLF: -- of some sort?
12              MR. HIGINBOTHAM:          Yes.
13              MR. WOLF:       Okay.
14              And let me ask you to do this, sir, if you could
15   also give copies of these notes to your attorneys and
16   they'll give copies of those notes to me as well.
17              And we've got Mr. Nelson listed as a party to a
18   share crop agreement in Joliet.              I take it he's a farmer?
19              MR. HIGINBOTHAM:          Yes.
20              MR. WOLF:       And how much does the agreement pay you
21   every year, approximately?
22              MR. HIGINBOTHAM:          It varies depending on what the
23   crop is, but $5 to $10,000 a year.
24              MR. WOLF:       Is that a fair market value for the --
25   his use of land?


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 47 of 104

                                                                               Page 26
1               MR. HIGINBOTHAM:          It's a share arrangement, share
2    property arrangement.           So it's whatever we -- we use a 50/50
3    splitting arrangement.           We split the revenues 50 percent.
4    We split the out-of-pocket, seeding, fertilizers 50 percent.
5    He does the farming.
6               MR. WOLF:        Okay.
7               MR. HIGINBOTHAM:          And we share the revenue.
8               MR. WOLF:        Is he a relative of yours?
9               MR. HIGINBOTHAM:          No.
10                            (LOW TALKING)
11              MR. WOLF:        And sticking with the original
12   schedules.      On Schedule H we show Susan, I believe, as a
13   co-debtor on 1500 Lakeshore Drive; is that correct?
14              MR. HIGINBOTHAM:          I think that's correct, yes,
15   correct.
16              MR. WOLF:        I take that back, it's for Cass Ave --
17   no, excuse me, I was right the first time, Lakeshore Drive.
18              Is there some debt associated with 1500 Lakeshore
19   Drive?
20              MR. HIGINBOTHAM:          The only debt is the monthly
21   assessment.
22              MR. STERN:        But that's not what that entry goes
23   towards.    That goes towards 4.9 on the co-debt.
24              MR. WOLF:        All right.
25              MR. STERN:        Well, there's 2.1 is -- sure,


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 48 of 104

                                                                              Page 27
1    underneath, that's for the assessment and then on top of
2    that is the 4.9, which I take it is probably Northern Trust
3    --
4                MS. O'BRIEN:       No, it's Fox Rothschild.
5                MR. STERN:      Okay.
6                Excuse me, Fox Rothschild.
7                MR. WOLF:     Thank you, Ms. O'Brien.
8                MR. STERN:      Mr. Tobin's fees and Mr. Shaw's.
9                MR. WOLF:     I'm going to turn to the amended
10   Schedule J, and I just wanted to verify a couple of line
11   items here.
12              Question 4A, real estate taxes, we've got $1,500 a
13   month listed there for real estate taxes.                 And can you
14   explain what that -- does that relate to both properties or
15   just one?
16              MR. HIGINBOTHAM:         I believe it's -- maybe it's --
17   probably both.
18              MR. STERN:       We believe it's just Joliet.
19              MS. O'BRIEN:        It is.
20              MR. HIGINBOTHAM:         Okay.    Just Joliet, right.
21              MR. WOLF:      Are there any real estate taxes
22   collected or assessed on the Lakeshore Drive property?
23              MR. HIGINBOTHAM:         It comes through the assessments.
24   Paid in the assessments.
25              MR. WOLF:      All right.       So the -- do you know,


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 49 of 104

                                                                               Page 28
1    approximately, how much the real estate taxes are say for
2    one year, for 1500.
3               MR. HIGINBOTHAM:          It's a rough guess that it's a
4    little less than half the assessment, but not much less.
5    The assessment is $9,000, $10,000 a year, it might be $4,000
6    or $5,000.      I could be wrong.
7               MR. WOLF:        So real estate taxes are about $50,000 a
8    year?
9               MR. HIGINBOTHAM:          Yes.
10              MR. WOLF:        Approximately?
11              MR. HIGINBOTHAM:          Yep.
12                            (LOW TALKING)
13              MR. HIGINBOTHAM:          That sounds correct, yes.            You
14   can check the tax returns, find that very easily.
15              MR. WOLF:        And then question 8 on that same form,
16   Schedule J, we've got for childcare and children's education
17   cost $20,000 a month.           Could you tell me what that relates
18   to, sir?
19              MR. HIGINBOTHAM:          That relates to outside nursing
20   services for the health of our child.
21              MR. WOLF:        And this child is not involved in that
22   State Court situation.
23              MR. HIGINBOTHAM:          It's the child located in
24   Chicago.
25              MR. WOLF:        Okay.


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 50 of 104

                                                                              Page 29
1               And how old is he?
2               MR. HIGINBOTHAM:         He's 15 months going on 16.
3               MR. WOLF:      And how does that -- how is that $20,000
4    a month spent?
5               MR. HIGINBOTHAM:         It's mainly spent for nurses that
6    come in and take care of him at night or during the day or
7    whatever.
8               MR. WOLF:      So he has a full-time nurse?
9               MR. HIGINBOTHAM:         Not a full-time nurse.           He has
10   probably a governess of sorts that takes care of him and
11   then some people that come in and help.
12              FEMALE VOICE:        It's hard to hear you.
13              MR. HIGINBOTHAM:         Sorry.     It's a governess that
14   comes in at times and other people that help.
15              Did you hear that?
16              MR. STERN:       You can come sit with us, if you want.
17              MALE VOICE:       There's seats.
18              MR. WOLF:      Does he have any special needs?
19              MR. HIGINBOTHAM:         Nothing except love and support
20   that we all do.
21              MR. WOLF:      Okay.
22              I'm going to turn to the amended statement of
23   financial affairs that was filed late yesterday afternoon
24   and, sir, what were the -- what was the -- do you recall any
25   significant changes between this form and the original form?


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 51 of 104

                                                                              Page 30
1    What was the reason it needed to be amended?
2                MR. HIGINBOTHAM:        I need some help.         It may be just
3    one or two line items.          I'm not sure I can recall what it
4    was.
5                MS. O'BRIEN:       We had left out the Rosenberg
6    Irrevocable Trust.
7                MR. WOLF:     Okay.
8                MS. O'BRIEN:       And then trying to make sure we had
9    full disclosure we added that in there and I think there may
10   have been some spelling errors that I corrected when I did
11   the amendment as well.          But in terms of substance, it really
12   was just that one line item.
13              MR. WOLF:      Thank you, Ms. O'Brien.
14              And what she says is correct, sir?
15              MR. HIGINBOTHAM:         It sounds correct without -- I
16   mean, I could take the time to go through line by line and
17   validate that completely, but that sounds -- sounds correct,
18   yes.
19              MR. WOLF:      Okay.     And in response to question 5.
20   It talks about income in the two calendar years before 2018.
21   I do see a number of significant interest and dividend
22   payments.       If I go back to the tax returns for those two
23   years will those numbers match the figures set forth in the
24   tax returns?
25              MR. HIGINBOTHAM:         They should.       I haven't


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 52 of 104

                                                                               Page 31
1    cross-checked them, but I would hope they do.
2                MS. O'BRIEN:        That's where those numbers were taken
3    from.
4                MR. WOLF:       All right.      Thank you.
5                             (CROSS TALKING)
6                MR. STERN:       You got packages of those returns?
7                MR. WOLF:       Yes.
8                And in response to question 7, I do see payments to
9    insiders within one year before the case was filed and I do
10   see some payments made to the E.D. Trust, the H.N. Trust and
11   then to Susan and these are all characterized as interest
12   payments.       I understand the interest payments on the E.D.
13   and H.N. Trust, but I'm a little confused about -- we have
14   interest payments to Susan on behalf of -- or generated by
15   services rendered; is that correct, sir?                 Am I understanding
16   that right?
17              MS. O'BRIEN:         There's a promissory note.
18              MR. HIGINBOTHAM:          Promissory note.        There's a
19   schedule that exists somewhere, I probably have it
20   somewhere, that shows what that is, but it's interest
21   accrued on a promissory note and those are the payments made
22   with characterized interest.
23              MR. WOLF:       All right.       So she provided services.
24   You, I guess, assessed a value -- valued those services.
25   There was a note signed and then the note calls for interest


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 53 of 104

                                                                               Page 32
1    on those services?
2               MR. STERN:        On the amounts due and the promissory
3    notes.
4               MR. WOLF:        Is that true, Mr. Higinbotham?
5               MR. HIGINBOTHAM:          I don't -- I'm -- I believe these
6    are relating to a promissory note that I wrote to her
7    several years earlier.           I can check the details.            I'm not
8    going to say it's related to services, but a promissory note
9    and there's interest due on that as specified in the note.
10              MR. WOLF:        Okay.    So it sounds like there might be
11   two notes; the services note and this earlier note?
12              MR. HIGINBOTHAM:          There was an earlier note for $4
13   million, as I recall, and it may well -- my understanding is
14   that may have been fully extinguished.
15              MR. WOLF:        Okay.
16              MR. STERN:        We'll provide you those notes.
17                            (CROSS TALKING)
18              MR. HIGINBOTHAM:          We can go through that if you'd
19   like.
20              MR. WOLF:        That would be good.         If I can get maybe
21   a sort of an informal accounting just showing -- or maybe a
22   narrative.
23              MR. HIGINBOTHAM:          Yeah.
24              MS. O'BRIEN:         There's a full accounting available.
25   I can send it over.          It's a big sheet.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 54 of 104

                                                                              Page 33
1               MR. WOLF:      All right.
2               MS. O'BRIEN:        So I'll get them to you.
3               MR. WOLF:      All right.
4               FEMALE VOICE:        Mr. Wolf, could that accounting be
5    available to the (inaudible).
6               MS. O'BRIEN:        I believe -- I think that has been
7    available in the Circuit Court case, but I'm happy to
8    provide what I have.
9               MR. WOLF:      Let me just mention for the creditors
10   that are here.      I will be getting some information from the
11   debtor.    I usually don't handout copies without the debtor's
12   permission because it's kind of personal stuff, but in the
13   spirit of corporation, I would expect that it would be
14   available to the creditor body, but...
15              MS. O'BRIEN:        Most of this information and the
16   documents have probably come from discovery that has taken
17   place in this court case.
18              MR. WOLF:      Okay.
19              MS. O'BRIEN:        So I don't think we'd have a problem
20   in sharing it.
21              FEMALE VOICE:        Thank you.
22              MR. WOLF:      Sir, have you ever set up a self-settled
23   trust?
24              MR. HIGINBOTHAM:         I'm not sure I know what it is.
25              MR. WOLF:      Okay.     Aside from the trust there listed


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 55 of 104

                                                                              Page 34
1    here, do you have any interests in any other trusts anywhere
2    in the world?
3               MR. HIGINBOTHAM:         We have a charitable trust that
4    we funded.      There's no interest in it.           It's purely going to
5    charity.
6               MR. WOLF:      All right.
7               MR. HIGINBOTHAM:         To the best -- I don't think
8    that's -- I'm not sure what a self thing --
9               MR. WOLF:      Well, I see Mr. Stern --
10              MR. STERN:       The question is, did you set up a
11   Harlow Higinbotham Trust yourself for the benefit of
12   anybody?    That would be a self-settled trust.
13              We haven't seen one.
14              MR. WOLF:      The question is, aside from the trusts
15   that are listed here, any other trusts that you have any
16   interest in as either a trustee or a beneficiary anywhere in
17   the world?
18              MR. HIGINBOTHAM:         Not as a trustee -- well, the
19   charitable trust I'm a trustee.
20              MR. WOLF:      Okay.
21              MR. HIGINBOTHAM:         So, I'm not a beneficiary of any
22   such other trusts.
23              MR. WOLF:      All right.       Let me just ask you to talk
24   to Mr. Stern about whether that charitable trust belongs
25   somewhere in these documents.


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 56 of 104

                                                                              Page 35
1                You can -- we'll follow-up on that.
2                MR. HIGINBOTHAM:        All right.
3                MR. WOLF:     And then, sir, in response to question
4    21, and I think you mentioned earlier that you do rent a
5    safe deposit box; is that correct?
6                MR. HIGINBOTHAM:        Yes.
7                MR. WOLF:     And we got papers, coins and currency in
8    the safe deposit box?
9                The "coins", is that just the coin collection we
10   talked about earlier?
11              MR. HIGINBOTHAM:         Yes, it is.
12              MR. WOLF:      And the "papers", what type of papers
13   are those?
14              MR. HIGINBOTHAM:         Oh, I -- various Wills.
15              MR. WOLF:      Mirrored certificates?
16              MR. HIGINBOTHAM:         Old certificates, yes.           Yeah.
17   Nothing --
18              MR. WOLF:      And how about "currency", what is that?
19              MR. HIGINBOTHAM:         The coin collection would be
20   currency.
21              MR. WOLF:      So where it says coins comma currency.
22              MR. HIGINBOTHAM:         Okay.    I think there are some
23   silver certificates, something like that, some paper.
24              MR. WOLF:      Okay.     And the face value of that paper,
25   approximately?


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 57 of 104

                                                                              Page 36
1                MR. HIGINBOTHAM:        Oh, $100, $200, not much.            If it
2    was Confederate currency that might be a little more.
3                MR. WOLF:     All right.       Let me do this, let me just
4    take a second here.         I'm about done with my questions, but
5    just so Mr. Stern and Ms. O'Brien and I are on the same
6    wavelength, I think some of this material you may already
7    have given to me, but I was asking for any copies of the
8    Joliet insurance on the real estate and the vehicles that
9    Mr. Higinbotham owns.
10              Copies of the certificate, I'll call it a share
11   certificate, with respect to 1500, but you say it's in this
12   pile here.
13              MR. STERN:       Two of them.
14              MR. WOLF:      And then the Northern Trust account, a
15   Marsh & McLennan 401K, the Marsh & McLennan supplemental
16   saving account.
17              MR. STERN:       (Inaudible) pages from all the
18   accounts.
19              MR. WOLF:      And the Fidelity rollover and the
20   Fidelity Roth, they're either here or they're forthcoming.
21              MS. O'BRIEN:        And you also wanted me to send you
22   the front pages of all of his just individually held
23   accounts as well?
24              MR. WOLF:      Yes, let's do that.
25              MS. O'BRIEN:        Okay.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 58 of 104

                                                                              Page 37
1               MR. WOLF:      And then I'm going to give Mr. Stern or
2    Ms. O'Brien a copy of what I'll call the E.D. note.
3               MR. STERN:       We already have those.
4               MR. WOLF:      The H.N. note.
5               MR. STERN:       And the Susan notes.
6               MR. WOLF:      And it looks like we may have two Susan
7    notes.
8               MS. O'BRIEN:        Susan notes and then accounting
9    related to the Susan notes.
10              MR. WOLF:      Great.
11              And we're going to check on the personal property
12   insurance, make sure everything is covered, because of a
13   little bit of a disparity between the amount on Schedule B
14   and what's listed on the insurance certificate.
15              And you're going to discuss with Mr. Stern whether
16   your involvement or position with that charitable trust
17   needs to be disclosed as well.
18              And Ms. O'Brien the insurance is probably the most
19   pressing one, although we will have a resumption deadline
20   starting to Ron Sole (phonetic), I guess the sooner the
21   better on all this stuff.
22              MS. O'BRIEN:        Depending on the time we get out,
23   although I do have to be somewhere, if I don't get it to you
24   today, I'll get it to you first thing in the morning.
25              MR. WOLF:      All right.       Good deal.      With the


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 59 of 104

                                                                              Page 38
1    insurance being the top of the list.
2               MS. O'BRIEN:        I can make the representation that
3    I've seen the insurance policies.
4               MR. WOLF:      Got you.      Great.     Okay.
5               With that are there any creditors who would like to
6    ask some questions?
7               Again, I just remind you if you do please state
8    your name first.
9               MR. PAULSON:        I'll go first, if that's ok?
10              MR. WOLF:      Sure.
11              MR. PAULSON:        Jeffrey Paulson for (inaudible) and
12   parties to minor children.
13              Sir, Mr. Wolf went through a bunch of the questions
14   that I had, so if you bear with me for a second.
15              Sir, earlier we were talking about the value of the
16   co-op in Chicago and there's value listed on the schedules,
17   do you remember that?
18              MR. HIGINBOTHAM:         Yes.
19              MR. PAULSON:        Okay.    And the value listed on the
20   schedules is $1.3 million or so?
21              MR. HIGINBOTHAM:         The value that's on the schedule
22   is $1.3 million, that's half.
23              MR. PAULSON:        That's half the value?
24              MR. HIGINBOTHAM:         That's half the value, yes.
25              MR. PAULSON:        So the other half is supposedly owned


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 60 of 104

                                                                              Page 39
1    by Susan?
2               MR. HIGINBOTHAM:         All of them by Susan, but I'm
3    putting in half for disclosure purposes.
4               MR. PAULSON:        When you say it's "all of them by
5    Susan", what do you mean by that?
6               MR. HIGINBOTHAM:         Because I've given her
7    everything, but it's depending how you want to count it.
8    We're showing it as half.
9               MR. PAULSON:        You've given her "everything", what
10   do you mean by that?
11              MR. HIGINBOTHAM:         Everything.
12              MR. PAULSON:        All of your property?
13              MR. HIGINBOTHAM:         Yes.
14              MR. PAULSON:        You just gave it to her?
15              MR. HIGINBOTHAM:         Yes.
16              MR. PAULSON:        When?
17              MR. HIGINBOTHAM:         I don't know the exact date.
18   Within the last three years.
19              MR. PAULSON:        Within the last two years?
20              MR. HIGINBOTHAM:         I'd have to check schedules that
21   I can look at.      I can't from memory tell you something that
22   I wouldn't want to have to contradict later.
23              MR. PAULSON:        Was it within the last five years?
24              MR. HIGINBOTHAM:         Yes.
25              MR. PAULSON:        Why did you give her all your


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 61 of 104

                                                                              Page 40
1    property?
2               MR. HIGINBOTHAM:         To keep our marriage together.
3               MR. PAULSON:        What do you mean by that?
4               MR. HIGINBOTHAM:         Just something I needed to do.
5               MR. PAULSON:        Was she threatening to divorce you?
6               MR. HIGINBOTHAM:         I wouldn't put it that way, you
7    know.
8               MR. PAULSON:        Was she going to leave you?
9               MR. HIGINBOTHAM:         I think I was concerned that she
10   would, yes.      I was -- it wasn't in response to a specific
11   statement on her part.
12              MR. PAULSON:        So how did this come up?             You just
13   decided one day to give her everything?
14              MR. HIGINBOTHAM:         Yes.
15              MR. PAULSON:        And no event in particular prompted
16   that?
17              MR. HIGINBOTHAM:         That's correct.
18              MR. PAULSON:        Did you write anything down?
19              MR. HIGINBOTHAM:         Yes.
20              MR. PAULSON:        What did you write down?
21              MR. HIGINBOTHAM:         That everything that I have is
22   yours.
23              MR. PAULSON:        Okay.    Did you file that with the
24   government at all?
25              MR. HIGINBOTHAM:         Not filed with anyone until we


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 62 of 104

                                                                              Page 41
1    appeared in court, in the Circuit Court case.
2               MR. PAULSON:        So this is a document that you
3    created; is that correct?
4               MR. HIGINBOTHAM:         Yes.
5               MR. PAULSON:        Okay.      And where did you store it?
6               MR. HIGINBOTHAM:         Susan stored it with her personal
7    effects.
8               MR. PAULSON:        Okay.      So even though Susan owns all
9    of the property that you once owned, you still listed all
10   this stuff on your bankruptcy schedules?
11              MR. HIGINBOTHAM:         Yes.
12              MR. PAULSON:        Why is that?
13              MR. HIGINBOTHAM:         It's for disclosure purposes to
14   show everything that one might want to count.
15              MR. PAULSON:        So by listing it on your bankruptcy
16   schedules, you're not saying that you have an ownership in
17   any of this property, is that what you're telling us today?
18              MR. HIGINBOTHAM:         I'm informing you as to what
19   property out there is an attachment to me.                 Whether it's
20   ownership, I'll leave it up to the lawyers.
21              MR. PAULSON:        So is it your position that you don't
22   own any personal property?
23              MR. HIGINBOTHAM:         Yes.
24              MR. PAULSON:        Do you own any real estate?
25              MR. HIGINBOTHAM:         No.    No.   Excuse me, we are joint


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 63 of 104

                                                                              Page 42
1    tenants in (inaudible) in the Joliet real estate, but,
2    again, I've also given her everything, so I don't know --
3               MR. STERN:       He testified in the entirety on Joliet?
4               MR. HIGINBOTHAM:         Yes, in the entirety.
5               MR. STERN:       Joint tenants on the condo.
6               MR. PAULSON:        So let's talk about the co-op and the
7    Joliet property for a second.
8               So those are two pieces of real estate, correct?
9               MR. HIGINBOTHAM:         Yes.
10              MR. PAULSON:        Besides being in different places,
11   what's the difference between them?
12              So you have the property in Joliet?
13              MR. HIGINBOTHAM:         Yes.
14              MR. PAULSON:        Was that a family property?
15              MR. HIGINBOTHAM:         Yes.
16              MR. PAULSON:        Okay.    And what about the Chicago
17   condo or co-op?
18              MR. HIGINBOTHAM:         I bought that and -- we bought
19   that in 1995, I believe is the date.
20              MR. PAULSON:        When you bought it was it just in
21   your name?
22              MR. HIGINBOTHAM:         Originally it was in my name.
23              MR. PAULSON:        Okay.    And then at some point you
24   transferred some shares to Susan, correct?
25              MR. HIGINBOTHAM:         She -- yes, we talked about that.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 64 of 104

                                                                              Page 43
1               MR. PAULSON:        And then at some point after that you
2    then transferred all of your personal property to her?
3               MR. HIGINBOTHAM:         Yes.
4               MR. PAULSON:        Okay.    So why did you buy a place in
5    Chicago?
6               MR. HIGINBOTHAM:         Because I work downtown.           Because
7    we have friends in downtown.            And it's nice to be able to
8    stay in town sometimes and not be at the farm.
9               MR. PAULSON:        Okay.    How often would you say you
10   stayed at the condo or at the co-op?
11              MR. HIGINBOTHAM:         Most weeknights.
12              MR. PAULSON:        Okay.    How about on the weekends?
13              MR. HIGINBOTHAM:         Weekends, when I can I get down
14   to the farm.
15              MR. PAULSON:        When you can?
16              MR. HIGINBOTHAM:         Most weekends I drive there.
17              MR. PAULSON:        Okay.    Where does your wife stay most
18   of the time?
19              MR. HIGINBOTHAM:         Mostly downtown.
20              MR. PAULSON:        Okay.    Does she ever go back to the
21   farm?
22              MR. HIGINBOTHAM:         Yes.
23              MR. PAULSON:        The farm is the Joliet property,
24   correct?
25              MR. HIGINBOTHAM:         Yes.


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 65 of 104

                                                                              Page 44
1                MR. PAULSON:       Sir, on your bankruptcy schedules you
2    listed a number of insurance policies, life insurance
3    policies, do you recall that?
4                MR. HIGINBOTHAM:        Yes.
5                MR. PAULSON:       So I see on here there's 2, 3, 4, 5,
6    6 policies that appear to be whole life policies where Susan
7    Higinbotham is the beneficiary.
8                MR. HIGINBOTHAM:        Yes.
9                MR. PAULSON:       Is that correct?
10              MR. HIGINBOTHAM:         That's correct.
11              MR. PAULSON:        When did you purchase those policies?
12              MR. HIGINBOTHAM:         I think the first one was in the
13   '60's and they were various subsequent dates after that up
14   until -- if they have numbers on the policies you can
15   probably guess what the number would be -- the year.
16              MR. PAULSON:        Okay.    And when you say -- you listed
17   a surrender or refund value for each one of those policies?
18              MR. HIGINBOTHAM:         Yes.
19              MR. PAULSON:        And those all range -- they are in
20   the $6,000, $7,000, $8,000 range, correct?
21              Sir, I can show you the schedule.
22              MR. HIGINBOTHAM:         I'm sorry, it sounds correct,
23   but, yes.
24              MR. PAULSON:        Okay.    Have you borrowed against
25   those policies?


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 66 of 104

                                                                              Page 45
1                MR. HIGINBOTHAM:        I have in the past, but I'm not
2    borrowing against them now.
3                MR. PAULSON:       Is the entire value of the policy the
4    $7,980, what's listed here?
5                MR. STERN:      Cash surrender value?
6                MR. PAULSON:       That's what I meant.
7                MR. STERN:      Well, you said the entire value.              So,
8    if it's the entire cash surrender value then you may answer.
9                MR. PAULSON:       Is the entire value of the policy
10   what's listed here?
11              MR. STERN:       Entire cash surrender value?
12              MR. PAULSON:        That's not the question I'm asking.
13              MR. STERN:       Well we don't understand your question
14   then.
15              MR. PAULSON:        Well, maybe he could answer the
16   question.
17              MR. STERN:       I don't understand.
18              MR. PAULSON:        Well, that's fine.
19              MR. STERN:       They have a face value for the policy
20   and they have a cash surrender value.
21              MR. PAULSON:        That's enough.
22              Is there any outstanding loans on any of these
23   policies right now?
24              MR. STERN:       He says that there weren't.
25              MR. PAULSON:        He didn't say that actually.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 67 of 104

                                                                              Page 46
1               MR. STERN:       Yes, he did.       He just said it a few
2    minutes ago.      That he had had loans on the policy previously
3    and that there are no loans at the present time.                    That was
4    his testimony today.
5               MR. PAULSON:        Okay.
6               Sir, are there any loans on the policy right now.
7               MR. HIGINBOTHAM:         No.
8               MR. PAULSON:        Could you provide us copies of the
9    life insurance policies.
10              MR. HIGINBOTHAM:         I don't know.
11              MR. STERN:       We'll take that up.         You send me a
12   list, we'll provide what we think is appropriate.
13              FEMALE VOICE:        Mr. Wolf, do you want a copy of the
14   insurance policies, life insurance policies?
15              MR. WOLF:      I'll take maybe the first page, like a
16   certificate.
17              FEMALE VOICE:        And may we have a copy of that?
18              MR. STERN:       We'll provide a separate package when
19   we have everything that you want.
20              MR. PAULSON:        Sir, on the amended schedules you
21   listed a sanctions claim against my client, do you recall
22   that?
23              MR. HIGINBOTHAM:         Yes.
24              MR. PAULSON:        What was that for?
25              MR. HIGINBOTHAM:         That was in connection with a


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 68 of 104

                                                                              Page 47
1    motion she filed and withdrew in the Circuit Court and there
2    was a claim for the cost of dealing with the motion that was
3    withdrawn at the same time right after it was submitted.
4               MR. PAULSON:        Which motion was that?
5               MR. HIGINBOTHAM:         It was a motion concerning a
6    false Facebook page that she had created.
7               MR. PAULSON:        And have you filed any sanctions,
8    motions in the State Court related to that?
9               MR. HIGINBOTHAM:         I believe there's a 137.           I don't
10   recall.    I'm not a lawyer.
11              MR. PAULSON:        So there is something pending right
12   now?
13              MR. HIGINBOTHAM:         There is something pending, yes.
14              MR. PAULSON:        Is there a reason you didn't list it
15   on your original bankruptcy schedules?
16              MR. HIGINBOTHAM:         Oversight on the part of our
17   paperwork compiling.
18              MR. PAULSON:        Sir, before your bankruptcy schedules
19   were filed did you review them?
20              MR. HIGINBOTHAM:         Yes.
21              MR. PAULSON:        So you looked at all the answers to
22   all the questions, correct?
23              MR. HIGINBOTHAM:         Yes, I did.
24              MR. PAULSON:        Okay.    And, sir, you would have seen
25   this answer to number 33, claims against third parties and


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 69 of 104

                                                                              Page 48
1    you would have noticed that it didn't have those claims for
2    sanctions, correct?
3               MR. HIGINBOTHAM:         That's imputing to me a level of
4    memory that may not be there.
5               MR. PAULSON:        Well, what --
6               MR. HIGINBOTHAM:         I might have noticed it if I had
7    thought of it I would of noticed it.               But if I had forgotten
8    about it at the time, I might not have.                I don't recall at
9    the moment whether -- I don't recall even thinking about it
10   at the time.
11              MR. PAULSON:        Are there other things --
12              MR. HIGINBOTHAM:         It goes back several years.
13              MR. PAULSON:        Are you aware of anything else that
14   you forgot about when you filled out the schedules?
15              MR. HIGINBOTHAM:         As I said today, I believe the
16   schedules are complete.
17              MR. PAULSON:        Do you often have memory problems as
18   to financial issues?
19              MR. HIGINBOTHAM:         I believe I have a kind of a very
20   normal 72 year old memory.
21              MR. PAULSON:        What do you mean by that?
22              MR. HIGINBOTHAM:         I mean by that there are times
23   when I forget things, but not unusually often.
24              MR. PAULSON:        Sir, you said you were 72 years old?
25              MR. HIGINBOTHAM:         Yes.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 70 of 104

                                                                               Page 49
1               MR. PAULSON:         Do you have any health issues right
2    now?
3               MR. HIGINBOTHAM:          I'm not sure how to respond to
4    that.   Do I have any pending important health problems that
5    I'm aware of, no.
6               MR. PAULSON:         Okay.    Do you have any heart issues?
7                             (CROSS TALKING)
8               MR. STERN:        Can we get back to the bankruptcy
9    estate.
10                            (LOW TALKING)
11              MR. PAULSON:         Sir, could you open your schedules to
12   the Schedule I, which is your statement of income.                     And if
13   you can turn to the second page of that where it lists all
14   the deductions.
15              There is an insurance deduction here line 5E for
16   $6,319, do you see that?
17              MR. HIGINBOTHAM:          Yes.
18              MR. PAULSON:         What's that for?
19              MR. HIGINBOTHAM:          I believe it's for medical and
20   some life insurance.
21              MR. STERN:        Disability.
22              MR. HIGINBOTHAM:          And disability.        Disability.
23              Various forms of insurance.
24              MR. PAULSON:         Counsel, could you get us a breakdown
25   of what those insurance (inaudible), please.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 71 of 104

                                                                              Page 50
1               MR. STERN:       Put it on the (inaudible), we'll take
2    care of it.
3               MR. PAULSON:        Under 58 there is other deductions
4    for $4,000, can you tell me what that is?
5               MR. HIGINBOTHAM:          I'd have to look at that on one
6    of the forms.
7               MR. PAULSON:        Okay.    Can you get us a breakdown on
8    that, please.
9               MALE VOICE:       Can anyone hear Mr. Paulson?
10              MALE VOICE:       Yeah.
11              MALE VOICE:       Okay.
12              MR. PAULSON:        Also under line 5C, voluntary
13   contributions to retirement plans.
14              MR. HIGINBOTHAM:         Yes.
15              MR. PAULSON:        For $2,247.
16              MR. HIGINBOTHAM:         Uh-huh.
17              MR. PAULSON:        You're still contributing money to
18   your retirement plans?
19              MR. HIGINBOTHAM:         I was at the time that I was
20   filling out the schedule.           I think I will likely reduce that
21   going forward.
22              MR. PAULSON:        Okay.
23              Sir, if you can turn to Schedule J in the amended
24   schedules.
25              Line item 4C, you have $6,500 for home maintenance,


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 72 of 104

                                                                              Page 51
1    repair and upkeep?
2               MR. HIGINBOTHAM:           Yes.
3               MR. PAULSON:        Do you have a breakdown of what that
4    amount was spent on?
5               MR. HIGINBOTHAM:           I don't know what I can provide.
6    It's an estimate of what I'm spending over the course of a
7    year divided by 12, but it varies seasonally and it involves
8    a number of different items.
9               MR. PAULSON:        How did you come up with the numbers
10   on this schedule?
11              MR. HIGINBOTHAM:         By estimating how much on a
12   monthly basis I'm spending on these items on average.
13              MR. PAULSON:        What did you base that estimate on?
14              MR. HIGINBOTHAM:         On my estimate of how much I'm
15   spending on average for those items.
16              MR. PAULSON:        Did you go back and look at bank
17   statements?
18              MR. HIGINBOTHAM:         I looked at bank statements.            I
19   looked at -- yes.
20              MR. PAULSON:        So if we review your bank statements
21   we'll see some support for that?
22              MR. HIGINBOTHAM:         You'll see some support, but you
23   wouldn't see all the support upon which I relied on.
24              MR. PAULSON:        Why?
25              MR. HIGINBOTHAM:         Because I would of had other


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 73 of 104

                                                                              Page 52
1    things in my memory and recollection that I was not a
2    support that was not needing a bank statement to tell me.
3    I'm not trying to be difficult.
4               MR. PAULSON:        You consulted Fox Rothschild as
5    lawyers; is that correct?
6               MR. HIGINBOTHAM:         Yes.
7               MR. PAULSON:        And you consulted them about filing a
8    bankruptcy case?
9               MR. HIGINBOTHAM:         Yes.
10              MR. PAULSON:        And that was in July of 2018?
11              MR. HIGINBOTHAM:         In the summer, yes.
12              MR. PAULSON:        Why did you consult them about filing
13   a bankruptcy case in July of 2018?
14              MR. HIGINBOTHAM:         When we were looking at options
15   that might be available to us depending upon things that
16   might happen in the Circuit Court case.
17              MR. PAULSON:        What kinds of things?
18              MR. HIGINBOTHAM:         Adverse financial rulings.
19              MR. PAULSON:        So back in July of 2018 you were
20   looking at bankruptcy as a way to deal with adverse rulings
21   from the State Court, correct?
22              MR. HIGINBOTHAM:         (Inaudible) what options were
23   available on various outcomes, things that might happen,
24   yes.
25              MR. PAULSON:        And you still owe Fox Rothschild


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 74 of 104

                                                                               Page 53
1    money, correct?
2                MR. HIGINBOTHAM:           Yes.
3                MR. PAULSON:        So you spent the entire retainer with
4    them and then some; is that right?
5                MR. HIGINBOTHAM:           That's correct.
6                MR. PAULSON:        Why didn't you file a bankruptcy at
7    that point?
8                MR. HIGINBOTHAM:           I don't know the answer to that
9    question.       The decision was not made.
10              MR. PAULSON:         Is there a reason that Fox Rothschild
11   didn't file this bankruptcy case?
12              MR. HIGINBOTHAM:          I don't -- we selected another
13   attorney to do it for us.
14                            (LOW TALKING)
15              MR. PAULSON:         I'm sorry, Mr. Stern, did you
16   suggest -- I didn't hear what you said there.
17              MR. STERN:        Me?
18              MR. PAULSON:         Yes.
19              MR. STERN:        I didn't say anything.
20              MR. PAULSON:         You did say something.
21              FEMALE VOICE:         You did.
22              MR. HIGINBOTHAM:          I don't recall him saying
23   anything.       I didn't hear anything.
24              MR. STERN:        If I said anything it was going to
25   start to be an objection to (inaudible).


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 75 of 104

                                                                              Page 54
1               MR. PAULSON:        Sir, I have your 2017 tax return
2    here.   I just have a couple of questions about that.
3               On Form 1116, which is a few pages in, it
4    identifies some income that you received from Canada --
5    assets in Canada and Japan, do you see that?
6               MR. HIGINBOTHAM:         Yes.
7               MR. PAULSON:        Do you know what those assets were?
8               MR. HIGINBOTHAM:         Shares in companies.
9               MR. PAULSON:        Do you know which companies?
10              MR. HIGINBOTHAM:         Publically traded companies.
11              MR. PAULSON:        Do you know which companies those
12   are.
13              MR. HIGINBOTHAM:         I can guess, but I don't know if
14   you want me to guess.
15              MR.PAULSON:       What do you think they are?
16              MR. HIGINBOTHAM:         Among them Canada would be
17   Dominion Diamond.
18              MR. PAULSON:        Okay.
19              MR. HIGINBOTHAM:         And Japan would be Honda Motor
20   (inaudible).
21              MR. PAULSON:        All right.      If you could turn a few
22   pages forward to Schedule C.            There is a profit and loss
23   from business for Susan Higinbotham Apparel Design.                    Under
24   line 26 on this form it says that there were wages of
25   $232,000, do you see that?


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 76 of 104

                                                                              Page 55
1               MR. HIGINBOTHAM:         Yes.
2               MR. PAULSON:        Do you know who those wages were paid
3    to?
4               MR. HIGINBOTHAM:         They were paid to various
5    employees of hers.
6               MR. PAULSON:        Susan Higinbotham has employees?
7               MR. HIGINBOTHAM:         Yes.
8               MR. PAULSON:        Who are the -- how many employees?
9               MR. HIGINBOTHAM:         I don't recall at the moment.
10              MR. PAULSON:        Is it more than one?
11              MR. HIGINBOTHAM:         Yes.
12              MR. PAULSON:        Is it her?
13              MR. HIGINBOTHAM:         No.
14              MR. PAULSON:        So these were all paid to people
15   other than Susan Higinbotham?
16              MR. HIGINBOTHAM:         That's correct, yes.
17              MR. PAULSON:        I'm going to hand you 2016 tax
18   return.
19              MR. HIGINBOTHAM:         Do you want this back?
20              MR. PAULSON:        Sure.    Thank you.
21              So on here, on 2016 tax return, if you could turn
22   to page -- at the bottom is marked HNH000021.
23              Sir, have you seen this page before?
24              MR. HIGINBOTHAM:         Yes.
25              MR. PAULSON:        Can you explain to me what this page


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 77 of 104

                                                                              Page 56
1    is?
2               MR. HIGINBOTHAM:         It's a page on which we -- which
3    we detail the amounts we claimed on the lead schedule 4686.
4               MR. PAULSON:        All right.      What is the purpose of
5    lead schedule?
6               MR. HIGINBOTHAM:         To make a claim for a theft.
7               MR. PAULSON:        What was --
8               MR. HIGINBOTHAM:         (Inaudible).
9               MR. PAULSON:        What was the theft in this case?
10              MR. HIGINBOTHAM:         As described here, theft of
11   personal property.
12              MR. PAULSON:        Who stole personal property?
13              MR. HIGINBOTHAM:         I think it's all detailed here.
14   Why don't -- you know, I'm not sure -- I can read this for
15   you if you want.         It was something that happened in Thailand
16   and it was losses that my wife incurred as a result of
17   actions undertaken in Thailand.
18              MR. PAULSON:        And in here you said that one of
19   supposed perpetrators was Gemma Allen, correct?
20              MR. HIGINBOTHAM:         I haven't read this for a while,
21   but it might say that, yes.
22              MR. PAULSON:        And Gemma Allen is one of the
23   attorneys representing Whipapor (phonetic) and
24   Takendum(phoentic), correct?
25              MR. HIGINBOTHAM:         That's correct, yes.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 78 of 104

                                                                              Page 57
1                MR. PAULSON:       And there was no loss, was there?
2                MR. HIGINBOTHAM:        That'S a strange question.            Can
3    you interpret what you mean by that?
4                MR. PAULSON:       Was there a loss, sir?
5                MR. HIGINBOTHAM:        It says there was a loss.
6                MR. PAULSON:       It says on this -- the form there was
7    a loss, but there was no loss, was there?
8                MR. HIGINBOTHAM:        There was a loss.
9                MR. PAULSON:       In fact, didn't you include this in
10   here in order to try to lower your income for child support
11   purposes?
12              MR. HIGINBOTHAM:         No.
13              MR. PAULSON:        In fact, the information you provided
14   to IRS in this form is not true, is it?
15              MR. HIGINBOTHAM:         The information that I provided
16   on this form is true.
17              MR. PAULSON:        Every detail on here is true?
18              MR. HIGINBOTHAM:         To the best of my knowledge, yes.
19              MR. PAULSON:        To the best of your knowledge or it's
20   true?
21              MR. HIGINBOTHAM:         To the best of my knowledge.
22              MR. PAULSON:        Who provided the information in this
23   form?
24              MR. HIGINBOTHAM:         I did.
25              MR. PAULSON:        And at the time you believed that you


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 79 of 104

                                                                               Page 58
1    were scammed or tricked into having the three children that
2    are my clients, correct?
3               MS. O'BRIEN:         You know, I'm going to object.             I
4    mean how is this going back to the bankruptcy schedule?                        I
5    mean if they want to conduct a 2004 exam.
6               MR. STERN:        Let me do this.        Let me suggest this.
7    We're going to try to accommodate his personal request.                        If
8    we have to continue the meeting, that's fine, but I'll
9    apologize for interrupting, but are there any other
10   creditors here who would like to ask a couple of questions.
11              MALE VOICE:        I would like to ask a couple of
12   questions.
13              MR. STERN:        I've got two people promising a couple.
14              MALE VOICE:        Ladies first.
15              MALE VOICE:        Please state your name, ma'am.
16              MR. STERN:        Go right ahead, ma'am.
17              MS. ALLEN:        Gemma Allen, attorney for petitioner in
18   the Circuit Court case.
19              What is the interest rate on the note you owe to
20   Susan Higinbotham?
21              MR. HIGINBOTHAM:          I'd have to look to verify.            It
22   might be 15 percent, but I'm not certain.
23                            (CROSS TALKING)
24              MR. Higinbotham:          It's whatever the note says.              You
25   can look at the note just as easily as I can.                   Whatever it


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 80 of 104

                                                                               Page 59
1    says.
2               MS. ALLEN:        I'm asking you, sir.
3               MR. HIGINBOTHAM:          I know you are and I'm telling
4    you that the best way to find that out is to look at the
5    note and you'll find it out.             Whatever it says I would be
6    happy to attest to.
7               MS. ALLEN:        And do you recall that it was 15
8    percent, sir?
9               MR. HIGINBOTHAM:          I think that's right, but I'm not
10   certain.    As I said --
11              MS. ALLEN:        And do you recall.
12                            (CROSS TALKING)
13              MALE VOICE:        Let him finish the question -- answer.
14              MS. ALLEN:        Pardon.
15              MALE VOICE:        Can you let him finish his answer
16   before you talk over him.
17              MR. HIGINBOTHAM:          Thank you.
18              MALE VOICE:        All right.      We're going to -- let's
19   try to slow things down.
20              Sir, do you recall the interest rate or not?
21              MALE VOICE:        He said that he thought it was 15
22   percent, but he'S not certain.
23              MR. HIGINBOTHAM:          I think it's 15 percent.           It's
24   right on the face of the note.
25              MALE VOICE:        All right.


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 81 of 104

                                                                              Page 60
1               MR. HIGINBOTHAM:         Anyone who wants to can look for
2    it.
3               MALE VOICE:       All right.
4               MS. ALLEN:       And you set that interest rate; is that
5    correct?
6               MR. HIGINBOTHAM:         Yes.
7               MS. ALLEN:       And what is Higinbotham Capital?
8               MR. HIGINBOTHAM:         Higinbotham Capital is a legal
9    entity of my wife's, LLC, I believe.
10              MS. ALLEN:       And what interest, if any, do you have
11   in that, sir?
12              MR. HIGINBOTHAM:         None.
13              MS. ALLEN:       But you have actually transferred money
14   to Higinbotham Capital; have you not?
15              MR. HIGINBOTHAM:         I believe I have, yes.
16              MS. ALLEN:       Why?
17              MR. HIGINBOTHAM:         Because -- on behalf of Susan's
18   request for money that she would want to put into
19   Higinbotham Capital.
20              MS. ALLEN:       And over what period of time did you do
21   that, sir?
22              MR. HIGINBOTHAM:         There's a long schedule that,
23   again, I would refer to, which is much more accurate than
24   anything that I can guess at here in terms of what I can
25   recall today.


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 82 of 104

                                                                               Page 61
1               FEMALE VOICE:         Are we going to get that schedule?
2               MR. HIGINBOTHAM:          You'll have that when she has it.
3               FEMALE VOICE:         This document was prepared in the
4    support case, so all of these attorneys that are asking
5    these questions have all of this information.
6               MR. HIGINBOTHAM:          Ms. Allen has some wonderful
7    blown up versions.
8               FEMALE VOICE:         Okay.    I think US Trustees office --
9               FEMALE VOICE:         I understand.       I'll give it to you.
10              FEMALE VOICE:         I'm just asking.
11              FEMALE VOICE:         I understand.
12                            (LOW TALKING)
13              MR. STERN:        Ma'am, any more questions?
14              MS. ALLEN:        And you have no interest in Higinbotham
15   Capital, other than the money you transferred into it; is
16   that correct?
17              MR. HIGINBOTHAM:          I don't have an interest from the
18   money I transferred into it either, no.
19              MS. ALLEN:        Did you ever have an interest in
20   Higinbotham Capital?
21              MR. HIGINBOTHAM:          I don't think so.         I don't
22   recall.
23              MS. ALLEN:        I have nothing further.
24              MALE VOICE:        If I may, sir.
25              MR. STERN:        Yes, please.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 83 of 104

                                                                               Page 62
1               MALE VOICE:        My name is Howard (inaudible).              I'm
2    the court appointed lawyer for the three minor children.
3               Mr. Higinbotham, is it a matter of fact, sir, that
4    you are the father of triplets?
5               MR. STERN:        We're not going -- I'm going to
6    instruct him not to answer that.              You've got this
7    information.      This is -- there's a paternity determination.
8    So if it's not in the schedules, he's not answering it.
9    That question is not going to be answered.
10                            (CROSS TALKING)
11              MALE VOICE:        If I may just, this is relevant to the
12   next question I'm going to ask, if I may, and since he's not
13   going to answer, that will be up to him, obviously, and up
14   to you, I'd like to follow it up with another question.
15              MR. STERN:        Please do.      I'm not in a position to
16   compel him to answer, that would be Judge Hunt that would do
17   that.
18              MALE VOICE:        Very good.      Sir --
19              MALE VOICE:        Before we go there.          Are you going to
20   take your attorney's instruction not to answer the question?
21              MR. HIGINBOTHAM:          I understand it's not a question
22   that is proper in this proceeding, so the answer is yes.
23   It's not relevant for this meeting.               You want to show the
24   relevance, that might help.
25              MALE VOICE:        Sir, isn't it a fact that your wife,


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 84 of 104

                                                                              Page 63
1    Susan, find out about the triplets on Labor Day, September
2    of 2009.
3               MR. HIGINBOTHAM:         September 6, 2009, if that's
4    Labor Day.
5               MALE VOICE:       And let me ask you, sir, on September
6    6, 2009 what, if any, property or assets did you own were
7    held in tenancy by the entirety?
8               MR. HIGINBOTHAM:         I don't recall.
9               MALE VOICE:       Sir, isn't it a fact that the tenancy
10   by the entirety on all of the assets that you came -- that
11   you claim to hold in that manner were done after your wife
12   found out on September 6, 2009?
13              MR. HIGINBOTHAM:         The record will speak for itself.
14              MALE VOICE:       No, sir.      I'm asking you the question.
15   Isn't it a fact that you established all of these tenancy by
16   the entirety after September 6, 2009 when your wife found
17   out about the triplets?
18              MR. HIGINBOTHAM:         That's plausible, but I would
19   need to check through the dates of these various documents
20   we've been talking about.           It's a plausible hypothesis.
21              MALE VOICE:       Matter of fact, it's correct; isn't
22   it, Mr. Higinbotham?
23              MR. HIGINBOTHAM:         I don't know for certain what's
24   correct.    I certainly gave my wife many things before
25   September 2000 --


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 85 of 104

                                                                               Page 64
1                MALE VOICE:       Ms. Higinbotham, I'm not asking you
2    what you gave your wife "many things".                I'm talking about
3    those entities or accounts that you established by tenancy
4    by the entirety, were any of them in existence prior to
5    September 6, 2009?
6                MR. HIGINBOTHAM:         What accounts are you talking
7    about specifically?
8                MALE VOICE:       Any one, sir, that you hold currently
9    with tenancy by the entirety.
10              MR. HIGINBOTHAM:          Why don't you define your
11   question.
12              MALE VOICE:        Sir, you don't know what tenancy by
13   the entirety is?
14              MR. HIGINBOTHAM:          I would use the term today and I
15   can think of specific accounts --
16              MALE VOICE:        Sir.
17              MR. HIGINBOTHAM:          -- and we can go through one by
18   one if you'd like and that might be a better way to do it.
19              MALE VOICE:        Sir, you and I walked through this
20   many times, sir.          Now, sir, please state what accounts you
21   had prior to September 6, 2009 that you held by tenancy in
22   the entirety with Suzanne.
23              MR. HIGINBOTHAM:          Let's just go through the
24   accounts that I can remember and that's all --
25                            (CROSS TALKING)


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 86 of 104

                                                                              Page 65
1               MALE VOICE:       How about the order of trust, did you
2    hold that by tenancy in entirety with Suzanne prior to
3    September 6, 2009?
4               MR. HIGINBOTHAM:         I don't recall what the date of
5    making that joint account was.
6               MALE VOICE:       Well, sir, tell me what you -- well,
7    sir, prior to September 6, 2009 that account was in your
8    name solely; was it not, sir?
9               MR. HIGINBOTHAM:         It may have been, yes.
10              MALE VOICE:       Sir, is it a fact that all of the
11   accounts that you had, investment accounts were all in your
12   name solely; isn't that correct, sir?
13              MR. HIGINBOTHAM:         I would have to check.           I'm not
14   trying to be evasive here.           I just don't remember the
15   certain accounts.
16              MALE VOICE:       Well, sir, tell me prior to September
17   6, 2009, tell me any account that you held jointly with
18   Susan?
19              MR. HIGINBOTHAM:         At the moment I can't think of
20   anything, but that's not --
21              MALE VOICE:       Because you didn't of any, did you,
22   sir?
23              MR. HIGINBOTHAM:         Everything is out here in the
24   open, if you -- you can draw your own conclusions from the
25   facts.    We don't need to have me do the analysis for you.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 87 of 104

                                                                               Page 66
1               MALE VOICE:        Well, sir, I'm asking you questions
2    and you're not giving me answers.
3               MS. O'BRIEN:         Well, at some point --
4                             (CROSS TALKING)
5               MS. O'BRIEN:         -- if there's an issue with regards
6    to the tenancy by the entirety, lets let the court decide.
7                                  (CROSS TALKING)
8               MALE VOICE:        I apologize.
9               Let me ask you this, sir, you've already testified
10   that the Joliet property was held in your name only prior to
11   September 9, 2009 based on the deed that we have here that's
12   November 29th, correct?
13              MR. HIGINBOTHAM:          That's correct.
14              MALE VOICE:        Isn't it a fact also, sir, that the
15   co-op was held in your name only from the date of purchase?
16              MR. HIGINBOTHAM:          I think that's correct, yes.
17              MALE VOICE:        And you only put Susan's name on the
18   co-op subsequent to September 9, 2009; isn't that correct,
19   sir?
20              MALE VOICE:        September 6th.
21              MALE VOICE:        I'm sorry, 2009; isn't that correct,
22   sir?
23              MR. HIGINBOTHAM:          That's correct, yes.
24              MALE VOICE:        Isn't it a fact, sir, that all these
25   notes that you claim to owe Susan any money whatsoever are


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 88 of 104

                                                                              Page 67
1    all subsequent to September 6, 2009; isn't that correct,
2    sir?
3               MR. HIGINBOTHAM:         I'd have to check, but I believe
4    that's correct.
5               MALE VOICE:       Right, sir.       Isn't it a fact that all
6    these notes which you claim to owe Susan money, Susan is
7    never giving you a penny in money on any of these notes that
8    you've established?
9               MR. HIGINBOTHAM:         The notes are not in
10   consideration --
11              MALE VOICE:       For anything.
12              MR. HIGINBOTHAM: -- for money.
13              MALE VOICE:       For money?
14              MR. HIGINBOTHAM:         Correct.
15              MALE VOICE:       And they're only in consideration
16   because she found out about the triplets?
17              MR. HIGINBOTHAM:         No, I wouldn't say that.
18              MALE VOICE:       I see.
19              And you understand, sir, that if you go bankrupt
20   here, you're attempting avoid paying the Circuit Court
21   order?
22              MR. STERN:       I'll object to that.          That is not a
23   correct characterization.
24              MALE VOICE:       I'm asking him a question.
25              MR. STERN:       Well, it's not -- he's not going


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 89 of 104

                                                                              Page 68
1    bankrupt, so that's not a proper --
2               MALE VOICE:       I'll withdraw the question, Mr. Stern.
3               MR. STERN:       Thank you.
4               MALE VOICE:       By filing Chapter 11, sir, are you not
5    attempting to delay any payments you should make to your
6    triplets that you fathered with --
7               MR. HIGINBOTHAM:         I'm attempting to sort out
8    between the creditors conflicting claims.
9               MALE VOICE:       One other question, sir, if there's no
10   claim of $12 million dollars for Susan that you allege in
11   the schedules, $12 or $13 million, you're able to pay all
12   your creditors just fine; aren't you, sir?
13              MR. HIGINBOTHAM:         The answer is, no, I'm not.
14              MALE VOICE:       You're not.       I have no further
15   questions.
16              MR. STERN:       Okay.    Does anybody else have anything
17   they'd like to interject here.
18              FEMALE VOICE:        I have a request.
19              MR. STERN:       Sure.
20              FEMALE VOICE:        Is it possible that counsel for the
21   debtor would agree to enter into an agreed order to extend
22   day two object exemptions.           You've got an awful lot here.
23              MR. STERN:       We'll discuss it later.           I'll see your
24   request.
25              FEMALE VOICE:        It would benefit the US Trustees


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 90 of 104

                                                                              Page 69
1    office.
2               MR. STERN:       I said I'll discuss it with you.
3               MALE VOICE:       I think it's a reasonable request,
4    but.
5               FEMALE VOICE:        Can we discuss it on the record?
6               MR. STERN:       No.
7               MALE VOICE:       We can always file a motion if need
8    be.
9               MR. STERN:       That's right.
10              FEMALE VOICE:        I was just trying to save some time.
11              MALE VOICE:       I appreciate it.        I appreciate it.
12              I am willing to keep going here myself, but it's --
13              MR. STERN:       Does anybody else have anymore
14   questions.
15              MALE VOICE:       But it's 3:00 -- I cut Mr. Paulson
16   off.
17              MR. STERN:       Jeff, do you have more questions?
18              MR. PAULSON:        Just one minor question.
19              MR. STERN:       Sure.
20              MALE VOICE:       I was trying to deal with it.
21              MR. PAULSON:        Sir, you filed for bankruptcy on
22   November 5th; is that correct?
23              MR. HIGINBOTHAM:         Yes.
24              MR. PAULSON:        Have you been spending money on
25   anything since then?


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 91 of 104

                                                                              Page 70
1                MR. HIGINBOTHAM:        Yes.
2                MR. PAULSON:       Like going out to eat or your
3    ordinary expenses?
4                MR. HIGINBOTHAM:        Ordinary expenses, yes.
5                MR. PAULSON:       Okay.    Where are you getting the
6    money to pay to for those items?
7                MR. HIGINBOTHAM:        Well, some from salary.
8                MR. PAULSON:       Okay.
9                MR. HIGNBOTHAM:        Some from my wife is paying for
10   things.
11              MR. PAULSON:        Some is your wife is paying for
12   things?
13              MR. HIGINBOTHAM:         Yes, some my wife is paying for.
14              MR. PAULSON:        But at least some of the money that
15   you're spending -- that you've spent in the past month has
16   come from your salary?
17              MR. HIGINBOTHAM:         Oh, yes.
18              MR. PAULSON:        Okay.    All right.      Thank you.       That's
19   it.
20                                (LOW TALKING)
21              MALE VOICE:       All right.      I'll tell you what,
22   there's a significant question that came up.                  It's got to be
23   resolved.       This idea of Mr. Higinbotham having transferred
24   all of his property away.           My thinking is that his belief is
25   that he doesn't own anything.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 92 of 104

                                                                              Page 71
1                MR. STERN:      It's possible, but I think the legal
2    documents show differently.            That's why the schedules
3    reflect what they do.
4                MALE VOICE:      So, sir, are these -- do you own the
5    property listed in these schedules?
6                MR. HIGINBOTHAM:        I'm on the -- I'm titled as the
7    owner, yes.
8                FEMALE VOICE:       What?
9                MR. HIGINBOTHAM:        I'm on the schedules as the
10   owner.
11              FEMALE VOICE:        He said I'm on title.
12              MALE VOICE:       And do you dispute any ownership of
13   any of the property listed in your schedules, that you don't
14   own it, is that what you're telling us?
15              MR. HIGINBOTHAM:         I think there's conflicting
16   claims.    I've given everything to my wife, so at the same
17   time I'm on the title to the property.               So at that point I
18   don't have clear legal picture of how to answer your
19   question.
20              MS. O'BRIEN:        I mean, ultimately if Susan's
21   attorney thinks that she has an ownership interest in some
22   of these assets, they're going to have to come forward and
23   make that claim and convince Judge Hunt of that.
24              MALE VOICE:       All right.      Now the parties need to be
25   able to rely on the schedules that were filed.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 93 of 104

                                                                               Page 72
1               MR. STERN:        I think you can rely upon them.
2
3                             (CROSS TALKING)
4               MR. STERN:        How could you not rely upon them?
5               MALE VOICE:        His testimony kind of calls
6    reliability into question.
7               MR. STERN:        Well, it does, but if, for example, if
8    you take the real property in Joliet, the deed shows he's
9    entitled.       She might think she owns the claim.              We've noted
10   that.
11              MALE VOICE:        All right.      We're going to rely on the
12   schedules.
13              MR. STERN:        Yes.
14              MS. O'BRIEN:         Yes.
15              MALE VOICE:        Until proven differently.
16              MR. STERN:        Absolutely.
17              MS. O'BRIEN:         Yes.
18              MALE VOICE:        We're going to disregard --
19              MS. O'BRIEN:         Yes.
20              MALE VOICE:        Mr. Higinbotham's --
21              MS. O'BRIEN:         Belief.
22              MALE VOICE:        Belief.
23              MR. STERN:        You're going to disregard
24   Mrs. Higinbotham's claim until it's adjudicated in her
25   favor.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 94 of 104

                                                                              Page 73
1               MALE VOICE:       I'm going to disregard what I'm going
2    to disregard.
3               MR. STERN:       No problem, that's good with me.
4               MALE VOICE:       Any other questions?
5               MALE VOICE:       Just one question from her inquiry, if
6    I may?
7               MALE VOICE:         Sure.
8               MALE VOICE:       You saw a schedules on personal
9    property, is that a schedule on personal property for both
10   pieces of real estate, the Joliet -- the Joliet Township
11   real estate and the Chicago co-op and all the schedules to
12   be attached listing all the personal property, I assume
13   that's is what we're requesting from the debtor.                    When you
14   said the insurance I just wasn't clear --
15              MALE VOICE:       Oh, sure.
16              MALE VOICE:       -- would be all the schedules, every
17   schedule attached to every policy.              And I would also ask, if
18   I may, that that go back three years, if that is available.
19              MS. O'BRIEN:        This is the thing --
20              MALE VOICE:       Because I think it would be
21   indicative --
22              MS. O'BRIEN:        I'm sorry to interrupt.          The only
23   insurance policy that has an actual detailed schedule is the
24   insurance policy that I received through the -- that they
25   have in the discovery, which is the itemization of the line


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 95 of 104

                                                                              Page 74
1    by line itemization of the paintings, that are in the
2    Lakeshore Drive property.            There's no other detailed
3    itemization in any insurance policy.
4               MALE VOICE:       There's no other detailed itemization
5    that we have.      I would ask that if there is any schedule
6    that has detailed itemization, that it be provided to the
7    court to determine, take a look at it, I would like to see
8    it from both properties.
9               MALE VOICE:       What I would request is complete
10   copies of the insurance for both --
11              MS. O'BRIEN:        I will.
12              MALE VOICE: -- when I say "complete", that would
13   include any riders.
14              MS. O'BRIEN:        Will do.     Will do.
15              MALE VOICE:       Okay.     And we'll take a look at it
16   from there.
17              MALE VOICE:         Thank you.
18              MALE VOICE:       You're welcome.        If you want those,
19   step number one would be to talk to counsel.
20              MALE VOICE:       Okay.
21              MALE VOICE:       They generally don't give out like
22   personal information, that kind of thing, so.
23              MS. O'BRIEN:        I have no problem with giving
24   information because it's the same information that they
25   already have.      So I'm happy to give the current updated


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 96 of 104

                                                                                Page 75
1    versions.
2               MALE VOICE:       We appreciate your cooperation.
3               MS. O'BRIEN:        Not a problem.
4               MR. STERN:       Last call.
5               FEMALE VOICE:        I have a quick question.
6               Do you have an antique collection anywhere?
7               MR. HIGINBOTHAM:          I wouldn't call it an antique
8    collection.      I have some antique things.
9               FEMALE VOICE:        What would you call it?
10              MR. HIGINBOTHAM:         What would I call what?           Again,
11   I'm --
12              MALE VOICE:       You call it what it's called in the
13   schedules, collectibles.
14              FEMALE VOICE:        Is it listed in here?
15              MR. STERN:       Yes.
16              FEMALE VOICE:        And valued in here?
17              MR. STERN:       Yes.
18              MALE VOICE:       Okay.
19              FEMALE VOICE:        I just have a couple of things.
20              With regards to Susan's business, it says an
21   apparel design, can you be more specific --
22              MS. O'BRIEN:        I'm going to object.         It's not
23   relevant to the debtor if it's Susan's business.                    He's
24   already testified that he has no interest in that business.
25   So this really isn't relevant to his individual bankruptcy.


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 97 of 104

                                                                              Page 76
1               FEMALE VOICE:        He talked about the other business,
2    not the apparel design.
3               MR. STERN:       No, you're correct, but a simple
4    question or no.
5               MR. HIGINBOTHAM:         What's the yes or no question?
6               FEMALE VOICE:        Describe the nature of that nature.
7               MR. HIGINBOTHAM:         Is that a yes or no question?
8                                 (LAUGHTER)
9               FEMALE VOICE:        Describe the nature of it.
10              MR. HIGINBOTHAM:         That's a yes or no question?
11              MALE VOICE:       Please just answer the question, sir.
12              MR. HIGINBOTHAM, sure I'm happy to.                It's a
13   collection -- she has various design forms and examples of
14   things and she wants to build on that, build up an apparel
15   design business.
16              FEMALE VOICE:        And has no income?
17              MR. HIGINBOTHAM:         Today has no income, yes.
18              FEMALE VOICE:        And no income last year; is that
19   correct?
20              MR. HIGINBOTHAM:         That's correct.
21              FEMALE VOICE:        And you overpaid your taxes, is that
22   correct, sir, for 2017?
23              MR. HIGINBOTHAM:         Yes.
24              FEMALE VOICE:        And are you still giving $2,000 a
25   month to charity, as set forth on your schedule?


                TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                              Document      Page 98 of 104

                                                                              Page 77
1               MR. HIGINBOTHAM:         Probably not.
2               FEMALE VOICE:        That's got to be the bankruptcy
3    schedule.
4               MR. HIGINBOTHAM:         That will be reduced.
5               FEMALE VOICE:        I'm sorry I did not hear you.
6               MR. HIGINBOTHAM:         That will be reduced.
7               FEMALE VOICE:        Nothing further.        Thank you, sir.
8               MALE VOICE:       You're welcome.        Okay.
9               I'm going to conclude this meeting.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


               TSG Reporting - Worldwide - 877-702-9580
     Case 18-31185   Doc 97    Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                               Document      Page 99 of 104

                                                                               Page 78
1                             CERTIFICATE
2
3                               -   -   -
4
5
6
7
8
9
10              I, Stephanie Ciarcia, do hereby certify that I was
11   authorized to and did listen to and transcribe the forgoing
12   recorded proceedings and that the transcript is a true
13   record to the best of my ability.
14
15
16                   Dated this 18th of December, 2018.
17
18
19
20                                  ____________________
21                                   Stephanie Ciarcia
22
23
24
25


               TSG Reporting - Worldwide - 877-702-9580
Case 18-31185      Doc 97   Filed 02/11/19 Entered 02/11/19 17:39:42   Desc Main
                            Document     Page 100 of 104
      




                        Exhibit B




     {00101048}                           
Case 18-31185   Doc 97
                    50   Filed 02/11/19
                               01/10/19 Entered 02/11/19
                                                 01/10/19 17:39:42
                                                          09:40:53   Desc Main
                         Document
                          Document Page Page101
                                             10 of 13
                                                   104
Case 18-31185   Doc 97
                    50   Filed 02/11/19
                               01/10/19 Entered 02/11/19
                                                 01/10/19 17:39:42
                                                          09:40:53   Desc Main
                         Document
                          Document Page Page102
                                             11 of 13
                                                   104
Case 18-31185   Doc 97
                    50   Filed 02/11/19
                               01/10/19 Entered 02/11/19
                                                 01/10/19 17:39:42
                                                          09:40:53   Desc Main
                         Document
                          Document Page Page103
                                             12 of 13
                                                   104
Case 18-31185   Doc 97
                    50   Filed 02/11/19
                               01/10/19 Entered 02/11/19
                                                 01/10/19 17:39:42
                                                          09:40:53   Desc Main
                         Document
                          Document Page Page104
                                             13 of 13
                                                   104
